Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 1 of 80 Page ID
                                 #:5795




                             EXHIBIT 1

                                TO THE

     JOINT DECLARATION OF ROGER N. HELLER
      AND RICHARD D. MCCUNE IN SUPPORT OF
       PLAINTIFF’S MOTION FOR PRELIMINARY
       APPROVAL OF CLASS SETTLEMENT AND
      DIRECTION OF NOTICE UNDER RULE 23(E)
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 2 of 80 Page ID
                                 #:5796


            CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE

        This CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE (“Settlement
Agreement”) is entered into by and between Plaintiff Donald Lusnak (“Settlement Class
Representative”), on behalf of himself and the putative Settlement Class (as defined below), on
the one hand, and Defendant Bank of America, N.A. (“Bank of America”) (collectively referred
to as the “Parties”). This Settlement Agreement is conditioned upon and subject to approval of
the Court as required by Rule 23 of the Federal Rules of Civil Procedure. Settlement Class
Counsel (as defined below) and the Parties hereby stipulate and agree that, in consideration of
the promises and covenants set forth in this Settlement Agreement and upon the Effective Date
(as defined below), the Lawsuit (as defined below) and all Released Claims (as defined below)
shall be finally and fully settled, compromised, and released, on the following terms and
conditions:

                                          RECITALS

1.     WHEREAS, on March 12, 2014, Plaintiff filed a putative class action lawsuit in the
United States District Court for the Central District of California, styled Lusnak v. Bank of
America, N.A., Case No. 2:14-CV-1855 (“Lawsuit”);

2.     WHEREAS, the Lawsuit alleged that Bank of America failed to comply with California
Civil Code § 2954.8(a) by not paying interest on funds held in certain California mortgage
escrow accounts;

3.      WHEREAS, Bank of America denies that it has engaged in any wrongdoing and denies
all claims asserted by Plaintiff in the Lawsuit;

4.      WHEREAS, the Parties desire to resolve all claims that are asserted or could have been
asserted in the Lawsuit relating to Bank of America’s alleged failure to comply with California
Civil Code § 2954.8(a) by not paying interest on funds held in certain California mortgage
escrow accounts;

5.      WHEREAS, in light of the Ninth Circuit’s decision in this Lawsuit, Bank of America has
modified its policies and practices with respect to the payment of interest on funds held in
California mortgage escrow accounts, such that beginning in 2019, Bank of America will pay
interest on the funds in all such mortgage escrow accounts;

6.      WHEREAS, on October 28, 2019, the Parties and their respective counsel participated in
a full-day mediation in Boston, Massachusetts with mediator Eric Green, at which, after
extensive arms-length negotiations, the Parties reached an agreement in principle to settle on the
terms and conditions embodied in this Settlement Agreement;

7.      WHEREAS, Settlement Class Counsel has conducted discovery relating to the Lawsuit,
has analyzed the legal issues in the case, and has engaged in motion practice in connection with
the Lawsuit, and Settlement Class Counsel believes that the proposed settlement of the Lawsuit,
as set forth herein, is fair, reasonable, and adequate, and in the best interests of the putative
Settlement Class and that this Settlement Agreement should be approved by the Court under
Federal Rule of Civil Procedure 23(e);
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 3 of 80 Page ID
                                 #:5797


8.      WHEREAS, Bank of America is entering into this Settlement Agreement to avoid the
costs and uncertainties of continued litigation of the Lawsuit, and Bank of America also believes
that the Settlement Agreement is fair, reasonable, and adequate, and that the Settlement
Agreement should be approved by the Court under Federal Rule of Civil Procedure 23(e);

9.      WHEREAS, the Settlement Agreement resolves the Lawsuit in its entirety, without any
admission of liability, and the Parties intend this Settlement Agreement to bind the Parties and all
Settlement Class Members who have not timely and validly excluded themselves, as provided
herein, from the Settlement Class.

1.      Definitions.

       Unless otherwise indicated, the following shall be defined terms for purposes of this
Settlement Agreement. Some of the definitions in this Section use terms that are defined later in
the Section. All defined terms are italicized and listed in alphabetical order:

      1.1.   As used herein, the term “Bank of America’s Counsel” means the law firms of
Covington & Burling LLP and Goodwin Procter LLP.

        1.2.   As used herein, the term “Calculation Advisor” means Arthur Olsen of Cassis
Technology, LLC (subject to Court approval), who shall assist in compiling the Preliminary
Settlement Class Member List and calculating the Settlement Payment amounts for the
Settlement Class Members, as set forth in Sections 3.4 and 4.2 herein. The fees and costs of the
Calculation Advisor shall be paid by Settlement Class Counsel, subject to reimbursement as part
of Settlement Class Counsel’s request for attorneys’ fees and expenses.

         1.3.   As used herein, the term “Claims” means any and all actual or potential claims,
counterclaims, actions, causes of action, suits, cross claims, third party claims, contentions,
allegations, and assertions of wrongdoing, and any demands for any and all debts, obligations,
liabilities, damages (whether actual, nominal, punitive, exemplary, statutory, or otherwise),
attorneys’ fees, costs, expenses, restitution, disgorgement, injunctive relief, any other type of
equitable, legal or statutory relief, any other benefits, or any penalties of any type whatever,
whether known or unknown, suspected or unsuspected, contingent or non-contingent, discovered
or undiscovered, whether asserted in federal court, state court, arbitration, or otherwise, whether
asserted in an individual action, a class action, a parens patriae action, or a representative action,
and whether triable before a judge or jury or otherwise.

       1.4.    As used herein, the term “Court” means the United States District Court for the
Central District of California.

       1.5.    As used herein, the term “Effective Date” means the date on which all of the
following events have occurred: (a) the Court has entered a final judgment approving this
Settlement Agreement and dismissing the Lawsuit; and (b) either: (i) the time to appeal from the
Court’s final judgment approving this Settlement Agreement, including the Court’s ruling on
attorneys’ fees and service awards, has expired and no appeal has been taken; or (ii) if a timely
appeal of the Court’s final judgment approving this Settlement Agreement is taken, the date on
which the final judgment and/or ruling on attorneys’ fees and service awards are no longer


2
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 4 of 80 Page ID
                                 #:5798


subject to further direct appellate review if the final judgment (other than as to attorneys’ fees,
costs, or service award) has not been reversed in any way.

       1.6.   As used herein, the term “Email Notice” means the notice of the terms of the
proposed Settlement that shall be provided to Settlement Class Members in the manner
contemplated by Section 4.2(a) herein. The Email Notice shall be substantially in the form
attached as Exhibit D hereto.

        1.7.   As used herein, the term “Exclusion/Objection Deadline” means sixty (60) days
after the Notice Date.

       1.8. As used herein, the term “Fee, Cost, and Service Award Order” means order(s)
by which the Court approves (or disapproves in whole or part) any Settlement Class Counsel
Attorneys’ Fee and Cost Award and any Settlement Class Representative Service Award.

        1.9.   As used herein, the term “Final Approval Hearing” means the hearing the Court
will conduct to consider whether to grant final approval to this Settlement Agreement. The Final
Approval Hearing shall be held at a time, date, and location that will be stated in the Notice and
the Preliminary Approval Order.

        1.10. As used herein, the term “Final Order and Judgment” means the final order and
judgment, substantially in the form of Exhibit B hereto, by which the Court finally approves this
Settlement Agreement and directs its consummation pursuant to its terms and conditions,
approves the Releases and dismisses the Claims asserted in the Lawsuit with prejudice, enters a
final judgment in accordance with this Settlement Agreement, and makes such other final rulings
as are contemplated by this Settlement Agreement.

        1.11. As used herein, the term “Lawsuit” means the civil action styled Lusnak v. Bank
of America, N.A., Case No. 2:14-CV-1855, currently pending in the United States District Court
for the Central District of California.

        1.12. As used herein, the term “Mortgage Escrow List” means a list provided by Bank
of America to the Calculation Advisor of all mortgage loan customers of Bank of America—
including any customers whose loans were originated by Bank of America, whose loans Bank of
America later acquired an ownership interest in, or whose loans Bank of America serviced—
who: (i) are or were borrowers on a mortgage loan for a one- to four-family residence located in
California, (ii) who paid Bank of America money in advance for payment of taxes and
assessments on the property, for insurance, or for other purposes relating to the property, and (iii)
whose payments were held in an escrow account by Bank of America at any time from July 1,
2008 to December 31, 2018. (“Bank of America” as used in this definition includes Bank of
America Corp., Bank of America, N.A., and their subsidiaries or predecessors.). The Mortgage
Escrow List shall include the transactional history for each mortgage escrow account,1 a unique
identification number, and other information that Bank of America and Settlement Class Counsel

1
  Bank of America previously produced in discovery the transactional history data and mortgage
loan data for the period January 1, 2010 through February 19, 2019.


3
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 5 of 80 Page ID
                                 #:5799


may mutually agree shall be provided to the Calculation Advisor to enable him to perform his
duties under this Settlement Agreement (including information the Calculation Advisor needs to
prepare the Preliminary Settlement Class Member List and/or determine the Settlement Payment
amount for each Settlement Class Member). The Mortgage Escrow List shall be provided by
Bank of America to the Calculation Advisor in the form of an Excel spreadsheet or spreadsheets.

        1.13. As used herein, the term “Net Settlement Amount” means the Settlement
Consideration minus: (a) all Notice and Settlement Administration Costs (including the Notice
and Settlement Administration Costs Advance, but excluding any administrative costs associated
with distributing any residual Settlement Payment funds as contemplated by Section 3.5(c)
herein); (b) any Court-approved Settlement Class Counsel Attorneys’ Fee and Cost Award; (c)
any Court-approved Settlement Class Representative Service Award; and (d) any and all other
costs, expenses, and other payments (besides the Settlement Payments) that are expressly
contemplated under this Settlement Agreement as being paid from the Settlement Consideration.

       1.14. As used herein, the term “Notice” means the notice of the terms of the proposed
Settlement contemplated by Section 4.2 of this Settlement Agreement, and shall include the
Settlement Website, the Website Notice, the Email Notice, the Postcard Notice, and the
Publication Notice.

        1.15. As used herein, the term “Notice and Settlement Administration Costs” means all
fees, costs, and other expenses of the Settlement Administrator related to the implementation and
administration of the Settlement as set forth in this Settlement Agreement.

        1.16. As used herein, the term “Notice and Settlement Administration Costs Advance”
means an advance on the Notice and Settlement Administration Costs in the amount of $335,000
to be paid to the Settlement Administrator by Bank of America within 30 days of the entry date
of the Preliminary Approval Order.

       1.17. As used herein, the term “Notice Date” means ninety (90) days after entry of the
Preliminary Approval Order.

       1.18. As used herein, the term “Postcard Notice” means the notice of the terms of the
proposed Settlement that shall be provided to Settlement Class Members in the manner
contemplated by Section 4.2(b) herein. The Postcard Notice shall be substantially in the form
attached as Exhibit E hereto.

        1.19. As used herein, the term “Preliminary Approval Order” means the order,
substantially in the form of Exhibit A hereto, by which the Court preliminarily approves this
Settlement Agreement; certifies, for settlement purposes only, a Rule 23(b)(3) Settlement Class
(as defined herein); stays further proceedings in the Lawsuit and stays any litigation of the
Released Claims by any Settlement Class Member pending final settlement approval; authorizes
the sending of class notice; and contains such additional terms as are common in such orders and
are reasonably requested by a Party.

        1.20. As used herein, the term “Preliminary Settlement Class Member List” means the
list, to be provided to Bank of America and Settlement Class Counsel by the Calculation
Advisor, of loans on the Mortgage Escrow List that the Calculation Advisor determines, based
4
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 6 of 80 Page ID
                                 #:5800


on his analysis of the transactional data provided by Bank of America in the Mortgage Escrow
List, are within the Settlement Class definition (i.e., they did not receive at least 2 percent simple
interest per annum on the amounts held by Bank of America from July 1, 2008 to December 31,
2018 for payment of taxes and assessments on the property, for insurance, or for other purposes
relating to the property). In making this determination, the Calculation Advisor shall use the
transactional data provided by Bank of America in the Mortgage Escrow List and the same
methodology described in Section 3.4(d)(i) herein. The Preliminary Settlement Class Member
List shall be provided in the form of an Excel spreadsheet or spreadsheets or in a similar format.

       1.21. As used herein, the term “Publication Notice” means the notice of the terms of
the proposed Settlement in the manner contemplated by Section 4.2(c) herein. The Publication
Notice shall be substantially in the form attached as Exhibit F hereto.

       1.22. As used herein, the term “Releases” means the releases and covenants not to sue
granted pursuant to Section 3.8(a), Section 3.8(b), and Section 3.8(c) herein.

        1.23. As used herein, the term “Released Claims” means any Claims, related to
mortgage loans secured by 1-4 family residences located in California, which the Plaintiff or any
Settlement Class Member ever had, now have, or may have in the future, arising out of or in any
way relating to conduct that occurred as of the date of this Settlement Agreement relating to (a)
any alleged failure to pay interest on funds held in mortgage escrow accounts; (b) any acts or
omissions that were raised or could have been raised in the Lawsuit regarding non-payment of
interest on funds held in mortgage escrow accounts; or (c) any claim related in any way to any
claimed violation of 15 U.S.C. § 1639d(g)(3) or California Civil Code § 2954.8(a).

        1.24. As used herein, the term “Released Parties” means Bank of America, N.A.,
together with its predecessors, successors (including, without limitation, acquirers of all or
substantially all of its assets, stock or other ownership interests) and assigns; the past, present,
and future, direct and indirect, parents (including, but not limited to holding companies and Bank
of America Corp.), subsidiaries and affiliates of any of the above (including Bank of America
Home Loans Servicing, L.P.); any entity for whom any of the above is servicing a mortgage loan
on behalf of any Bank of America entity; any entity for whom any Bank of America entity is
servicing a mortgage loan; and the past, present, and future principals, trustees, partners
(including, without limitation, affinity, agent bank, and private label and co-brand partners),
officers, directors, employees, agents, attorneys, shareholders, advisors, predecessors, successors
(including, without limitation, acquirers of all or substantially all of their assets, stock, or other
ownership interests), assigns, representatives, heirs, executors, and administrators of any of the
above.

       1.25. As used herein, the term “Releasing Parties” means Plaintiff and each and every
Settlement Class Member, on behalf of themselves and their respective predecessors, successors,
assigns, and any person claiming by, for, or through them. Releasing Parties shall not include
any persons within the Settlement Class definition who submit a timely and valid Request for
Exclusion pursuant to Section 4.3 herein.




5
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 7 of 80 Page ID
                                 #:5801


       1.26. As used herein, the terms “Request for Exclusion” or “Requests for Exclusion”
means the process by which persons within the Settlement Class definition may exclude
themselves from the Settlement Class, as contemplated in Section 4.3 herein.

      1.27. As used herein, the term “Settlement” means the full and final resolution of the
Lawsuit and related claims effectuated by this Settlement Agreement.

       1.28. As used herein, the term “Settlement Agreement” means this Class Action
Settlement Agreement and Release.

       1.29. As used herein, the term “Settlement Administrator” means Epiq Class Action &
Claims Solutions, Inc. (subject to Court approval), which shall perform the administrative
services described in this Settlement Agreement and such other reasonable services to effectuate
this Settlement Agreement, as required by law, with the consent of both Settlement Class
Counsel and Bank of America’s Counsel, or as approved by the Court.

       1.30.   As used herein, the term “Settlement Class” means:

               All mortgage loan customers of Bank of America—including any
               customers whose loans were originated by Bank of America, whose loans
               Bank of America later acquired an ownership interest in, or whose loans
               Bank of America serviced—whose mortgage loan is or was for a one- to
               four-family residence located in California, and who paid Bank of
               America money in advance for payment of taxes and assessments on the
               property, for insurance, or for other purposes relating to the property, and
               did not receive at least 2 percent simple interest per annum on the amounts
               so held by Bank of America from July 1, 2008 to December 31, 2018.
               “Bank of America” as used in this definition includes Bank of America
               Corp., Bank of America, N.A., and their subsidiaries or predecessors.

     1.31. As used herein, the term “Settlement Class Counsel” means the law firms of
McCune Wright Arevalo, LLP and Lieff Cabraser Heimann & Bernstein, LLP.

       1.32. As used herein, the term “Settlement Class Counsel Attorneys’ Fee and Cost
Award” means such amount of attorneys’ fees and costs, not to exceed $8,750,000, awarded by
the Court to Settlement Class Counsel, to be paid from the Settlement Consideration.

        1.33. As used herein, the term “Settlement Class Member” means any person who is
within the Settlement Class definition and who has not submitted a timely and valid Request for
Exclusion pursuant to Section 4.3 herein. For the purposes of this definition, co-borrowers on a
single mortgage are treated as a single Settlement Class Member.

       1.34. As used herein, the term “Settlement Class Member List” means the list, to be
provided to the Settlement Administrator by Bank of America, of individuals on the Preliminary
Settlement Class Member List with additional information added as set forth in this paragraph.
All individuals or loans listed on the Mortgage Escrow List shall be included on the Settlement
Class Member List, unless the Calculation Advisor determines that the mortgage loan customer
received at least 2 percent simple interest per annum on the amounts held by Bank of America

6
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 8 of 80 Page ID
                                 #:5802


from July 1, 2008 to December 31, 2018 for payment of taxes and assessments on the property,
for insurance, or for other purposes relating to the property. The Settlement Class Member List
shall consist of all of the unique identification numbers from the Preliminary Settlement Class
Member List matched with the name and contact information of the corresponding borrower(s),
including such borrower(s)’ names, last-known email address according to Bank of America’s
electronic records (to the extent any email address exists in Bank of America’s reasonably
accessible records), their last-known mailing address according to Bank of America’s electronic
records, and other information that Bank of America and Settlement Class Counsel may mutually
agree shall be provided to the Settlement Administrator to enable it to perform its duties under
this Settlement Agreement. The Settlement Class Member List shall be provided by Bank of
America to the Settlement Administrator in the form of an Excel spreadsheet or spreadsheets.

      1.35. As used herein, the terms “Settlement Class Representative” and “Plaintiff”
mean Plaintiff Donald Lusnak.

       1.36. As used herein, the term “Settlement Class Representative Service Award”
means an amount, not to exceed $10,000, awarded at the discretion of the Court, intended to
compensate Plaintiff for his commitment in the Lawsuit and his work done on behalf of the
Settlement Class, to be paid to Plaintiff from the Settlement Consideration.

       1.37. As used herein, the term “Settlement Consideration” means the total cash
consideration of thirty-five million dollars ($35,000,000.00) to be paid by Bank of America
under the Settlement Agreement.

        1.38. As used herein, the term “Settlement Fund Escrow Account” means the interest-
bearing account at an FDIC-insured financial institution holding the Settlement Consideration, to
be maintained by the Settlement Administrator pursuant to the terms of any escrow agreement
established between Bank of America and Settlement Class Counsel.

      1.39. As used herein, the term “Settlement Payment(s)” means the payments to be
made to Settlement Class Members as set forth in Sections 3.4 and 3.5 of this Settlement
Agreement.

        1.40. As used herein, the term “Settlement Payment List” means the list, to be provided
to Bank of America, Settlement Class Counsel, and the Settlement Administrator by the
Calculation Advisor, which shall be a supplement to the Preliminary Settlement Class Member
List previously provided by the Calculation Advisor, including additional columns for each
Settlement Class Member on such list, with the following information: (a) the calculated amount
of their Unpaid IOE (defined herein); and (b) the calculated amount of their Settlement Payment,
as calculated pursuant to the methodology set forth at Section 3.4(d) of this Settlement
Agreement. The Settlement Payment List shall be provided in the form of an Excel spreadsheet
or spreadsheets or in a similar format.

       1.41. As used herein, the term “Settlement Website” means the website, at the URL
www.EscrowInterestSettlement.com, that shall be established by the Settlement Administrator,
as described in Section 4.2(d) herein.



7
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 9 of 80 Page ID
                                 #:5803


        1.42. As used herein, the term “Updated Settlement Class Member List” means the list,
to be provided to the Settlement Administrator by Bank of America, consisting of the unique
identification numbers for all Settlement Class Members listed on the Settlement Class Member
List who are still current mortgage customers of Bank of America as of the time the Updated
Settlement Class Member List is generated matched with: the name of the corresponding
borrower(s); their last-known mailing addresses (as updated) according to Bank of America’s
electronic records; and other information that Bank of America and Settlement Class Counsel
may mutually agree shall be provided to the Settlement Administrator to enable it to perform its
duties under this Settlement Agreement. The Updated Settlement Class Member List shall be
provided in the form of an Excel spreadsheet or spreadsheets or in a similar format.

       1.43. As used herein, the term “Website Notice” means the notice of the terms of the
proposed Settlement that shall be provided to Settlement Class Members in the manner
contemplated by Section 4.2(d) herein and that shall appear on the Settlement Website. The
Website Notice shall be substantially in the form attached as Exhibit C hereto.

2.     SETTLEMENT ADMINISTRATION.

        2.1.   Settlement Administrator. The Settlement Administrator shall administer
various aspects of the proposed Settlement as described in the next sections hereafter and as
specified elsewhere in this Settlement Agreement, including without limitation providing Notice
to Settlement Class Members as described in Section 4.2 herein, establishing and maintaining the
Settlement Website, administering the Request for Exclusion process, distributing the Settlement
Consideration, and returning the remainder of the Settlement Consideration to Bank of America
in the event the Effective Date does not occur for any reason. The Settlement Administrator
shall make all reasonable efforts to administer the Settlement efficiently and to avoid
unnecessary administration expenses. As soon as work commences, the Settlement Administrator
shall provide a detailed written accounting of all administration expenses on a regular basis to
Settlement Class Counsel and Bank of America’s Counsel, and shall respond promptly to
inquiries by Settlement Class Counsel and Bank of America’s Counsel concerning the
administration and Notice fees and expenses. The Parties are entitled to observe and monitor the
performance of the Settlement Administrator to assure compliance with this Settlement
Agreement. The Settlement Administrator shall promptly respond to all Settlement Class
Member inquiries, and also provide a complete response and/or any and all materials in its
possession following an inquiry and request for information made by Bank of America, Bank of
America’s Counsel, or Settlement Class Counsel.

      2.2.    Duties of Settlement Administrator.            The duties of the Settlement
Administrator, in addition to any other responsibilities that are described in this Settlement
Agreement, shall include:

              (a)     Serving the CAFA notice required under 28 U.S.C. § 1715 within 10 days
                      of Plaintiff’s filing of the motion for preliminary approval;

              (b)     Providing all information to Bank of America that Bank of America
                      deems necessary before it can perform any of its obligations under this


8
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 10 of 80 Page ID
                                  #:5804


                  Settlement, including any obligations to transfer funds to the Settlement
                  Administrator;

            (c)   Providing Notice to Settlement Class Members as set forth in this
                  Settlement Agreement;

            (d)   Establishing and maintaining the Settlement Website as a means for
                  Settlement Class Members to obtain Notice and information about the
                  Settlement;

            (e)   Establishing a toll-free voice response unit with message and interactive
                  voice response (IVR) capabilities to which Settlement Class Members
                  may refer for information about the Lawsuit and the Settlement;

            (f)   Responding to any inquiries from Settlement Class Members;

            (g)   Keeping a clear and careful record of all communications with Settlement
                  Class Members and all administration expenses;

            (h)   Establishing and maintaining a post office box for mailed Requests for
                  Exclusion from Settlement Class Members;

            (i)   Processing and determining the validity of any Requests for Exclusion by
                  Settlement Class Members;

            (j)   Providing interim reports on request, and, within ten (10) days after the
                  Exclusion/Objection Deadline (as defined in Section 4.3 herein), a final
                  report to Settlement Class Counsel and Bank of America’s Counsel
                  summarizing the number of Requests for Exclusion received during that
                  period, the total number of Requests for Exclusion received to date, the
                  names and addresses of persons in the Settlement Class who submitted a
                  Request for Exclusion, and any other pertinent information requested by
                  Settlement Class Counsel or Bank of America’s Counsel;

            (k)   In advance of the Final Approval Hearing, preparing an affidavit to submit
                  to the Court affirming its compliance with the Notice (including CAFA)
                  and settlement administration provisions of this Settlement Agreement,
                  and identifying any persons in the Settlement Class who submitted timely
                  and valid Requests for Exclusion;

            (l)   Processing and transmitting distributions from the              Settlement
                  Consideration as provided in this Settlement Agreement;

            (m)   Paying any invoices, expenses, taxes, fees, and other costs associated with
                  administration of this Settlement as contemplated by this Settlement
                  Agreement or required by law; and



 9
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 11 of 80 Page ID
                                  #:5805


                (n)    Performing any other settlement administration-related functions
                       reasonably necessary to effectuate this Settlement Agreement, with the
                       consent of both Settlement Class Counsel and Bank of America’s Counsel,
                       or as approved by the Court.

         2.3.    Confidentiality. The Settlement Administrator shall administer the Settlement in
 accordance with the terms of this Settlement Agreement and, without limiting the foregoing,
 shall treat any and all documents, communications, and other information and materials received
 in connection with the administration of the Settlement as confidential and shall not disclose any
 or all such documents, communications, or other information to any person or entity except as
 provided for in this Settlement Agreement or by court order.

         2.4.    Payment of Notice and Settlement Administration Costs. All Notice and
 Settlement Administration Costs shall be paid from the Settlement Consideration prior to
 distribution to the Settlement Class (except administrative costs of any distribution of residual
 Settlement Payment funds as contemplated by Section 3.5(c) herein), and shall not increase Bank
 of America’s monetary obligation under this Settlement Agreement. An advance on the Notice
 and Settlement Administration Costs shall be paid by Bank of America to the Settlement
 Administrator in an amount of $335,000 (the “Notice and Settlement Administration Costs
 Advance”), within 30 days of the entry date of the Preliminary Approval Order.

        2.5.   Effect of Failure of Settlement. In the event this Settlement Agreement is not
 approved or is terminated, or the Effective Date otherwise fails to occur for any reason,
 including without limitation if the Final Order and Judgment is reversed, vacated or materially
 modified following any appeal taken therefrom, the Settlement Administrator shall return to
 Bank of America the Notice and Settlement Administration Costs Advance, less notice and
 settlement administration costs actually incurred.

 3.     SETTLEMENT TERMS.

        3.1.    Certification of the Settlement Class.

                (a)    Only for the purposes of Settlement and the proceedings contemplated
                       herein for effectuating the Settlement, Settlement Class Counsel shall
                       move the Court to provisionally certify the Settlement Class (as defined
                       herein) pursuant to Fed. R. Civ. P. 23(a) and (b)(3).

                (b)    For the purposes of settlement only, Settlement Class Counsel shall move
                       for the appointment of Plaintiff as the Settlement Class Representative and
                       the following attorneys as Settlement Class Counsel: Richard D. McCune
                       and Elaine Kusel of McCune Wright Arevalo; and Roger N. Heller and
                       Michael W. Sobol of Lieff Cabraser Heimann & Bernstein LLP.

                (c)    Bank of America does not oppose certification of the Settlement Class, or
                       the appointments of the Settlement Class Representative and Settlement
                       Class Counsel, for purposes of settlement only. If the Effective Date of the
                       Settlement does not occur for any reason, certification of the Settlement
                       Class, and any Settlement Class Representative or Settlement Class
 10
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 12 of 80 Page ID
                                  #:5806


                        Counsel appointments shall be deemed void and vacated; any preliminary
                        or final order certifying a class for settlement purposes only shall be
                        deemed void and vacated; nothing related to the Settlement or negotiations
                        shall be admissible in connection with a contested class certification
                        motion, or otherwise; and each Party shall retain all of their respective
                        rights as they existed prior to execution of this Settlement Agreement. By
                        entering into this Settlement Agreement, Bank of America does not waive
                        its right to challenge or contest the maintenance of any lawsuit against it
                        as a class action or to oppose certification of any class other than the
                        Settlement Class in connection with the settlement memorialized in this
                        Settlement Agreement.

         3.2. Settlement Consideration. In consideration for the complete and final
 settlement of the Lawsuit, the Releases, and other promises and covenants set forth in this
 Settlement Agreement, and subject to the other terms and conditions herein, Bank of America
 agrees to pay the Settlement Consideration of thirty-five million dollars ($35,000,000.00). The
 Settlement Consideration will be paid by Bank of America on a non-reversionary basis and will
 cover: all Settlement Payments to Settlement Class Members, all Notice and Settlement
 Administration Costs, any Settlement Class Counsel Attorneys’ Fee and Cost Awards, any
 Settlement Class Representative Service Award, and any other costs or amounts contemplated by
 this Settlement Agreement as being paid from the Settlement Consideration. In no event shall
 Bank of America be required to pay more than thirty-five million dollars ($35,000,000.00) under
 this Settlement Agreement. Other than payment of this Settlement Consideration, Bank of
 America shall have no other monetary obligation under this Settlement Agreement.

         3.3. Establishment of Settlement Fund Escrow Account. Within thirty (30) days
 after the Court’s entry of both the Final Order and Judgment and the Fee, Cost, and Service
 Award Order contemplated by this Settlement Agreement, Bank of America shall transfer by
 wire into an interest-bearing account held by an FDIC-insured financial institution (the
 “Settlement Fund Escrow Account”), funds equal to the Settlement Consideration, less the
 Notice and Settlement Administration Costs Advance. Settlement Class Counsel and Bank of
 America shall agree on the FDIC-insured financial institution at which the Settlement Fund
 Escrow Account shall be established. Any escrow agreement in connection with the Settlement
 Fund Escrow Account shall prohibit the distribution of any funds from the Settlement Fund
 Escrow Account absent a court order and the consent of Settlement Class Counsel and Bank of
 America’s Counsel that a distribution is authorized by that court order. The Settlement Fund
 Escrow Account shall be maintained by the Settlement Administrator as a Court-approved
 Qualified Settlement Fund pursuant to Section 1-468B-1 et seq. of the Treasury Regulations
 promulgated under Section 468B of the Internal Revenue Code of 1986, as amended. All taxes
 (including any estimated taxes, and any interest or penalties relating to them) arising with respect
 to the income earned by or in connection with the Settlement Fund Escrow Account, including
 any taxes or tax detriments that may be imposed upon Settlement Class Counsel, Bank of
 America, or Bank of America’s Counsel with respect to income earned by the Settlement Fund
 Escrow Account for any period during which the Settlement Fund Escrow Account does not
 qualify as a Qualified Settlement Fund for purposes of federal or state income taxes or otherwise,
 shall be paid out of the Settlement Fund Escrow Account. The Settlement Class Representative
 and Settlement Class Counsel, and Bank of America and Bank of America’s Counsel, shall have

 11
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 13 of 80 Page ID
                                  #:5807


 no liability or responsibility for any taxes arising with respect to the Settlement Fund Escrow
 Account. Any bank fees associated with the Settlement Fund Escrow Account shall be paid by
 the Settlement Administrator from the Settlement Fund Escrow Account.

        3.4.   Calculation of Net Settlement Amount and Settlement Payments.

               (a)    Within fourteen (14) days after the Effective Date, the Settlement
                      Administrator shall determine the Net Settlement Amount (and provide
                      that information to Bank of America’s Counsel, Settlement Class Counsel,
                      and the Calculation Advisor) by deducting from the Settlement
                      Consideration:

                      i)      The amount of any Court-approved Settlement Class Counsel
                              Attorneys’ Fee and Cost Award;

                      ii)     The amount of any Court-approved                Settlement    Class
                              Representative Service Award;

                      iii)    The Notice and Settlement Administration Costs (including both
                              costs already incurred and a prediction of future costs necessary to
                              effectuate this Settlement Agreement), which shall include the
                              Notice and Settlement Administration Costs Advance previously
                              paid by Bank of America pursuant to Section 2.4 herein, but shall
                              not include any administrative costs associated with distribution of
                              residual Settlement Payment funds as contemplated by Section
                              3.5(c) herein; and

                      iv)     The amount of any and all other costs, expenses, and other
                              payments (other than the Settlement Payments) not specifically
                              enumerated in subsections (i) through (iii) of this Section 3.4 that
                              are expressly contemplated as being paid from the Settlement
                              Consideration under this Settlement Agreement.

               (b)    Within fourteen (14) days after the Effective Date, the Settlement
                      Administrator shall provide to the Calculation Advisor a complete list of
                      persons who submitted timely and valid Requests for Exclusion, including
                      the corresponding unique identifying numbers for such persons as listed in
                      the Preliminary Settlement Class Member List.

               (c)    Within twenty-one (21) days after the Effective Date, the Calculation
                      Advisor shall provide to Settlement Class Counsel, Bank of America’s
                      Counsel, and the Settlement Administrator, in spreadsheet format, a
                      “Settlement Payment List.” The Settlement Payment List shall be a
                      supplement to the Preliminary Settlement Class Member List previously
                      provided by the Calculation Advisor, adding columns, for each Settlement
                      Class Member on such list, with the following information: (a) the
                      calculated amount of their Unpaid IOE (defined below); and (b) the
                      calculated amount of their Settlement Payment, as calculated pursuant to
 12
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 14 of 80 Page ID
                                  #:5808


                  the methodology set forth at Section 3.4(d) of this Settlement Agreement.
                  Individuals on the Settlement Class Member List who have submitted a
                  timely and valid Request for Exclusion are not Settlement Class Members
                  and shall be excluded from the Settlement Payment List.

            (d)   The Settlement Payment for each Settlement Class Member shall be
                  calculated as follows:

                  i) First, the Calculation Advisor shall calculate the amount of escrow
                  interest that the Settlement Class Member is alleged to have been entitled
                  to receive under Cal. Civ. Code § 2954.8(a), but did not receive, from July
                  1, 2008 to December 31, 2018 (“Unpaid IOE”). In calculating Settlement
                  Class Members’ Unpaid IOE, the Calculation Advisor shall use the class
                  loan and transactional data to be provided by Bank of America (which
                  data shall be provided by Bank of America to the Calculation Advisor in
                  the Mortgage Escrow List) and the following methodology: For each
                  escrow account, the Calculation Advisor will calculate the escrow interest,
                  if any, that would have been credited to the account each year had Bank of
                  America credited interest at a rate of 2% per annum. The Calculation
                  Advisor will then add up the results for each year for that account. The
                  Calculation Advisor will then compare that total figure (i.e., for all years)
                  to the escrow interest, if any, that Bank of America credited to that
                  account during the full time period according to Bank of America’s data.
                  If the first number exceeds the second number, then the difference will be
                  the Unpaid IOE calculated for that account.

                  ii) Second, the Calculation Advisor shall calculate a “Share Factor” for
                  each Settlement Class Member, which shall be calculated as follows: (a)
                  the Settlement Class Member’s Unpaid IOE; divided by (b) the total,
                  aggregate Unpaid IOEs for all Settlement Class Members on the
                  Settlement Payment List.

                  iii) Third, the Calculation Advisor shall assign a “Minimum Payment” of
                  five dollars ($5.00) for each Settlement Class Member. The aggregate
                  total of all Minimum Payments, for all Settlement Class Members, shall be
                  called the “Total Minimum Payments.”

                  iv) Fourth, the Calculation Advisor shall calculate the “Additional
                  Distribution Funds,” which shall be calculated as follows: (a) the Net
                  Settlement Amount; minus (b) the Total Minimum Payments.

                  v) Fifth, the Calculation Advisor shall calculate the “Additional
                  Distribution Amount” for each Settlement Class Member as follows: (a)
                  the Settlement Class Member’s Share Factor; multiplied by (b) the
                  Additional Distribution Funds.




 13
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 15 of 80 Page ID
                                  #:5809


                   vi) Sixth, the Calculation Advisor shall calculate the Settlement Payment
                   for each Settlement Class Member as follows: (a) the Settlement Class
                   Member’s Minimum Payment; plus (b) the Settlement Class Member’s
                   Additional Distribution Amount (if any).

      3.5.   Distribution of Settlement Payments

             (a)   Updated Settlement Class Member List: Within thirty (30) days after the
                   Effective Date, Bank of America shall provide the Settlement
                   Administrator with the Updated Settlement Class Member List.

             (b)   Distribution of Settlement Payments: Settlement Payments shall be
                   distributed by mailed check, drawn from the Settlement Fund Escrow
                   Account. Within forty-five (45) days after the Effective Date, the
                   Settlement Administrator shall mail the checks, in the amounts identified
                   on the Settlement Payment List. The checks shall be mailed to the last
                   known mailing addresses listed in the Updated Settlement Class Member
                   List (where applicable) and the Settlement Class Member List, as updated
                   by the Settlement Administrator through the Postcard Notice mailing
                   process (as applicable) and the U.S. Postal Service National Change of
                   Address Database. Settlement Payment checks shall be valid for 180
                   days. For Settlement Payment checks that are returned undeliverable with
                   forwarding address information, the Settlement Administrator shall re-
                   send the check to the new address indicated. For Settlement Payment
                   checks that are returned undeliverable without forwarding address
                   information, the Settlement Administrator shall perform a standard skip
                   trace, in the manner that the Settlement Administrator customarily
                   performs skip traces, to try to identify an updated address and will re-send
                   the check if updated address information is identified.

             (c)   Residual Settlement Payment Funds. For any Settlement Payment funds
                   which remain in the Settlement Fund Escrow Account one year after the
                   Settlement Payment checks are initially mailed—consisting of checks that
                   were successfully delivered but not timely negotiated, and checks deemed
                   undeliverable by the Settlement Administrator (collectively, “Residual
                   Funds”)—such Residual Funds shall be treated as unclaimed property of
                   the corresponding Settlement Class Members, subject to applicable state
                   unclaimed property procedures; provided that any administrative costs of
                   the Settlement Administrator in connection with the distribution of the
                   Residual Funds pursuant to this Section 3.5(c) shall be paid from the
                   Residual Funds, shall not increase Bank of America’s monetary obligation
                   under this Settlement Agreement, and shall reduce pro rata the respective
                   unclaimed property amounts for the Settlement Class Members with
                   uncashed or undeliverable Settlement Payment checks. Nothing contained
                   in this Section 3.5(c) shall impose any obligations on Bank of America,
                   and the Settlement Administrator shall be responsible for performing any


 14
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 16 of 80 Page ID
                                  #:5810


                   and all obligations that may be required by any state’s unclaimed property
                   laws and procedures in connection with any Residual Funds.

             (d)   No Settlement Class Member, person or entity shall have any claim
                   against the Parties, any of the Released Parties, the Parties’ counsel, the
                   Settlement Administrator, the Calculation Advisor, or any of their agents
                   arising out of any distributions or lack thereof made in accordance with
                   the terms of this Settlement Agreement, as approved by the Court, or
                   orders of the Court.

      3.6.   Settlement Class Representative Service Award.

             (a)   No later than fifteen (15) after the Notice Date, Settlement Class Counsel
                   will file a motion with the Court requesting payment from the Settlement
                   Consideration to Plaintiff of a Settlement Class Representative Service
                   Award not to exceed $10,000.00. Any motion for a Settlement Class
                   Representative Service Award will be based on Plaintiff’s time and
                   commitment in the Lawsuit, and will not be based or conditioned upon
                   Plaintiff’s support for the Settlement. Any such motion shall be posted on
                   the Settlement Website promptly after the motion has been filed with the
                   Court.

             (b)   The Settlement Class Representative’s entitlement, if any, to a Settlement
                   Class Representative Service Award will be determined by the Court. The
                   Settlement shall not be conditioned on Court approval of a Settlement
                   Class Representative Service Award for the Settlement Class
                   Representative. In the event the Court declines any request or awards less
                   than the amount sought, but otherwise approves the Settlement
                   contemplated by this Settlement Agreement, the remaining provisions of
                   this Settlement Agreement will continue to be effective and enforceable by
                   the Parties.

             (c)   Any Settlement Class Representative Service Award granted shall be paid
                   from the Settlement Consideration and shall not increase Bank of
                   America’s monetary obligation under this Settlement Agreement.

             (d)   Within seven (7) days after the later of (a) the Effective Date, and (b) the
                   date on which the Settlement Administrator receives all information from
                   Plaintiff necessary to process any payment, including payment instructions
                   and, as necessary, W-9s, the Settlement Administrator shall pay any
                   Settlement Class Representative Service Award as approved by the Fee,
                   Cost, and Service Award Order to the Settlement Class Representative,
                   drawn from the Settlement Fund Escrow Account.

      3.7.   Settlement Class Counsel Attorneys’ Fee and Costs.

             (a)   No later than fifteen (15) after the Notice Date, Settlement Class Counsel
                   will file a motion with the Court requesting an award of attorneys’ fees
 15
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 17 of 80 Page ID
                                  #:5811


                       and costs, not to exceed $8,750,000 (i.e., 25% of the Settlement
                       Consideration), payable from the Settlement Consideration. Any such
                       motion shall be posted on the Settlement Website promptly after the
                       motion has been filed with the Court.

               (b)     Settlement Class Counsel’s entitlement to a Settlement Class Counsel
                       Attorneys’ Fee and Cost Award will be determined by the Court. The
                       Settlement shall not be conditioned on Court approval of an award of
                       attorneys’ fees and costs. In the event the Court declines any request or
                       awards less than the amounts sought, but otherwise approves the
                       Settlement, the remaining provision of this Settlement Agreement will
                       continue to be effective and enforceable by the Parties.

               (c)     Any Settlement Class Counsel Attorneys’ Fee and Cost Award granted
                       shall be paid from the Settlement Consideration and shall not increase
                       Bank of America’s monetary obligation under this Settlement Agreement.

               (d)     Settlement Class Counsel shall have the sole and absolute discretion to
                       allocate the Settlement Class Counsel Attorneys’ Fee and Cost Award.
                       Bank of America shall have no liability or other responsibility for
                       allocation of any such fees and costs awarded, and, in the event that any
                       dispute arises relating to the allocation of fees, Settlement Class Counsel
                       agree to hold Bank of America harmless from any and all such liabilities,
                       costs, and expenses of such dispute.

               (e)     Within seven (7) days after the later of: (a) the Effective Date; and (b) the
                       date on which the Settlement Administrator receives from Settlement
                       Class Counsel all information necessary to process any payment, including
                       payment instructions and W-9s, the Settlement Administrator shall pay
                       any Settlement Class Counsel Attorneys’ Fee and Cost Award approved
                       by the Fee, Cost, and Service Award Order to Settlement Class Counsel,
                       drawn from the Settlement Fund Escrow Account.

        3.8.   Releases and Waivers of Rights

                (a)    Release by Releasing Parties. Upon the occurrence of the Effective
 Date, and in addition to and not in lieu of the preclusive effect of the dismissal of the Lawsuit
 with prejudice, the Releasing Parties shall have released, relinquished, and forever discharged
 each of the Released Parties from any and all Released Claims. The Releasing Parties covenant
 and agree that they will not take any step whatsoever to assert, sue on, continue, pursue,
 maintain, prosecute, or enforce any Released Claim, directly or indirectly, against any of the
 Released Parties.

                (b)     Releases Relating To Litigation Conduct. The Settlement Class
 Representative, Settlement Class Counsel, Bank of America, and Bank of America’s Counsel
 agree to release each other from any and all Claims relating in any way to any Party or counsel’s
 conduct in this Lawsuit, including but not limited to any Claims of abuse of process, malicious

 16
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 18 of 80 Page ID
                                  #:5812


 prosecution, or any other claims arising out of the institution, prosecution, assertion or resolution
 of this Lawsuit. The list of Claims released by this Section 3.8(b) includes, but is not limited to,
 Claims for attorneys’ fees, costs of suit, or sanctions of any kind except as otherwise expressly
 set forth in Section 3.7.

               (c)    Waiver of Rights. The Settlement Class Representative, on behalf of
 himself and each Settlement Class Member, fully understands that the facts upon which this
 Settlement Agreement is executed may be found hereafter to be other than or different from the
 facts now believed by the Settlement Class Representative, the Settlement Class Members and
 Settlement Class Counsel to be true and expressly accepts and assumes the risk of such possible
 differences in facts and agrees that the Settlement Agreement shall remain effective
 notwithstanding any such difference in facts. The Notice shall expressly advise Settlement Class
 Members of this waiver.

                Upon the occurrence of the Effective Date, the Settlement Class Representative
 and each and every other Settlement Class Member hereby expressly waive and relinquish the
 provisions, rights, and benefits of Section 1542 of the California Civil Code, which provides:

                A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                THAT THE CREDITOR OR RELEASING PARTY DOES NOT
                KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
                THE TIME OF EXECUTING THE RELEASE AND THAT, IF
                KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
                AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
                OR RELEASED PARTY.

 and any and all provisions, rights and benefits of any similar, comparable, or equivalent state,
 federal, or other law, rule or regulation or the common law or equity. The Settlement Class
 Representative and each Settlement Class Member may hereafter discover facts other than,
 different from, or in addition to those that he or she knows or believes to be true with respect to
 the Released Claims, but the Settlement Class Representative and each Settlement Class Member
 hereby expressly waives and fully, finally and forever settles, releases and discharges any known
 or unknown, suspected or unsuspected, contingent or non-contingent Released Claims, whether
 or not concealed or hidden, and without regard to the subsequent discovery or existence of such
 other, different or additional facts. The Settlement Class Representative acknowledges, and the
 Settlement Class Members shall be deemed by operation of the Final Order and Judgment to
 have acknowledged, that the waivers in this Section 3.8(c) were separately bargained for and are
 a material element of this Settlement Agreement.

                (d)     Additional Representation by Settlement Class Representative. Other
 than the release provided in Section 3.8(a), the Settlement Class Representative represents,
 warrants, and agrees that he has no additional Claims against Bank of America.

 4.     CLASS SETTLEMENT PROCEDURES.

       4.1.   Preliminary Approval. Promptly upon full execution of this Settlement
 Agreement, and no later than any applicable deadline set by the Court, Plaintiff shall move the

 17
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 19 of 80 Page ID
                                  #:5813


 Court for entry of the Preliminary Approval Order substantially in the form of Exhibit A hereto
 for the purposes of, among other things: (a) preliminarily approving the Settlement memorialized
 in this Settlement Agreement such that Notice should be provided in accordance with the terms
 of this Settlement Agreement; (b) finding that the requirements for provisional certification of
 the Settlement Class have been satisfied; (c) certifying the Settlement Class as defined herein; (d)
 setting a date for a Final Approval Hearing; (e) approving the proposed Notice described in
 Section 4.2 herein, and directing its dissemination to Settlement Class Members in accordance
 with the terms of this Settlement Agreement; (f) determining that the Notice of the Settlement
 and of the Final Approval Hearing, as set forth in this Settlement Agreement, complies with all
 legal requirements, including but not limited to the Due Process Clause of the United States
 Constitution; (g) providing that any objections by any Settlement Class Member to the proposed
 Settlement contained in this Settlement Agreement, the entry of the Final Order and Judgment, or
 to Settlement Class Counsel’s request for attorneys’ fees, costs, or service award, shall be heard
 and any papers submitted in support of said objections shall be considered by the Court at the
 Final Approval Hearing only if, on or before the date(s) specified in the Notice and Preliminary
 Approval Order, such objector submits to the Court a written objection, and otherwise complies
 with the requirements for objections set forth in Section 4.6 of this Settlement Agreement; (h)
 establishing dates by which Settlement Class Counsel shall file and serve all papers in support of
 final approval of the Settlement and in support of their application for attorneys’ fees, costs, and
 service award, and by which the Parties shall file and serve all papers in response to any
 objections; (i) providing that all Settlement Class Members will be bound by the Final Approval
 Order; (j) providing that persons within the Settlement Class definition wishing to exclude
 themselves from the Settlement Class will have until the date specified in the Notice and the
 Preliminary Approval Order to submit a valid written Request for Exclusion to the Settlement
 Administrator; (k) providing a procedure for persons in the Settlement Class to request exclusion
 from the Settlement Class; (l) directing the Parties, pursuant to the terms and conditions of this
 Settlement Agreement, to take all necessary and appropriate steps to establish the means
 necessary to implement the Settlement; (m) setting deadlines consistent with this Settlement
 Agreement for dissemination of the Notice, requesting exclusion from the Settlement Class or
 objecting to the Settlement, and filing papers in connection with the Final Approval Hearing; (n)
 appointing the Settlement Class Representative and Settlement Class Counsel; (o) approving the
 appointment of the Settlement Administrator and the Calculation Advisor; and (p) enjoining the
 litigation or prosecution of all claims that will be released by the Settlement. For purposes of
 Settlement only, Bank of America will not oppose the Preliminary Approval Order or the
 certification, pursuant to Federal Rule of Civil Procedure 23(b)(3), of the Settlement Class.
 Plaintiff and Settlement Class Counsel shall submit this Settlement Agreement to the Court and
 request entry of the Preliminary Approval Order. Entry of the material terms of the proposed
 Preliminary Approval Order set forth in Exhibit A is a material term of this Settlement
 Agreement.

        4.2.    Settlement Class Notice.

         Subject to Court approval, the Parties agree that as soon as practicable, and no later than
 thirty (30) days after entry of the Preliminary Approval Order, Bank of America will provide the
 Mortgage Escrow List (defined above) to the Calculation Advisor. The Mortgage Escrow List
 and its contents shall be used by the Calculation Advisor solely for the purposes of performing
 his obligations under this Settlement Agreement and shall not be used for any other purpose at

 18
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 20 of 80 Page ID
                                  #:5814


 any time. Neither the Mortgage Escrow List, nor the information contained in it, shall be
 reproduced, copied, stored, or distributed in any form, electronic or otherwise, unless called for
 by the terms of this Settlement Agreement. The Mortgage Escrow List shall be subject to return
 or destruction pursuant to Section 6.4 of this Settlement Agreement.

         Subject to Court approval, the Parties agree that as soon as practicable, and no later than
 fifty (50) days after entry of the Preliminary Approval Order, the Calculation Advisor will
 provide the Preliminary Settlement Class Member List (defined above) to Bank of America and
 Settlement Class Counsel. Bank of America shall match the unique identification numbers on
 the Preliminary Settlement Class Member List with the name and contact information of the
 corresponding Settlement Class Members, to create the Settlement Class Member List.

         Subject to Court approval, the Parties agree that as soon as practicable, and no later than
 seventy (70) days after entry of the Preliminary Approval Order, Bank of America will provide
 the Settlement Class Member List (defined above) to the Settlement Administrator. The
 Settlement Class Member List and its contents shall be used by the Settlement Administrator
 solely for the purpose of performing its obligations pursuant to this Settlement Agreement and
 shall not be used for any other purpose at any time. Neither the Settlement Class Member List,
 nor the information contained in it, shall be reproduced, copied, stored, or distributed in any
 form, electronic or otherwise, and shall be subject to return or destruction pursuant to Section 6.4
 of this Settlement Agreement.

        No later than ninety (90) days after entry of the Preliminary Approval Order (the “Notice
 Date”), the Settlement Administrator shall disseminate Notice of the proposed Settlement by the
 following methods:

                (a)     Email Notice. By no later than the Notice Date, the Settlement
                        Administrator shall send the Email Notice to Settlement Class Members
                        who have an email address listed in the Settlement Class Member List;

                (b)     Mailed Notice. By no later than the Notice Date, the Settlement
                        Administrator shall send the Postcard Notice via first-class U.S. mail to all
                        Settlement Class Members on the Settlement Class Member List. The
                        Settlement Administrator shall use the mailing address included in the
                        Settlement Class Member List, after updating the mailing address through
                        the U.S. Postal Service National Change of Address database. For
                        Postcard Notices that are returned undeliverable with forwarding address
                        information, the Settlement Administrator shall re-send the Postcard
                        Notice to the new address indicated within seven (7) days of receiving the
                        returned Postcard Notice. For Postcard Notices that are returned
                        undeliverable without forwarding address information, the Settlement
                        Administrator shall perform a standard skip trace, in the manner that the
                        Settlement Administrator customarily performs skip traces, to try to
                        identify an updated address and shall re-send the Postcard Notice if
                        updated address information is identified.



 19
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 21 of 80 Page ID
                                  #:5815


               (c)     Publication Notice. By no later than the Notice Date, the Settlement
                       Administrator shall cause the Publication Notice to be published once (no
                       smaller than 1/4 page advertisements) in each of the following
                       publications: San Francisco Chronicle, Sacramento Bee, Los Angeles
                       Times, and San Diego Union-Tribune.

               (d)     Settlement Website. The Settlement Administrator shall establish a
                       Settlement Website, at the URL www.EscrowInterestSettlement.com,
                       dedicated to the Settlement. The Settlement Website shall contain the
                       Website Notice, as well as the Settlement Agreement, the Court’s
                       Preliminary Approval Order, Settlement Class Counsel’s motion for
                       attorneys’ fees, costs, and service award (after it is filed), and other
                       appropriate documents and/or information about the Settlement as agreed
                       to by the Parties or ordered by the Court. The Settlement Website shall
                       not include any advertising, and shall not bear or include Bank of
                       America’s logo or trademarks. The Settlement Website shall be
                       operational by no later than the day before the first day the Settlement
                       Administrator sends an Email Notice or a Postcard Notice to any
                       Settlement Class Member, and the Settlement Administrator shall
                       maintain the Settlement Website until one year after the Effective Date or
                       such later date as agreed to by the Parties. The Settlement Website shall
                       be optimized for mobile device use.

               (e)     Toll-Free Number. The Settlement Administrator shall also establish a
                       toll-free telephone number, with message and interactive voice response
                       (IVR) capabilities, which Settlement Class Members may refer to for
                       information about the Lawsuit and the Settlement. The toll-free number
                       shall be operational by no later than the day before the first day the
                       Settlement Administrator sends an Email Notice or a Postcard Notice to
                       any Settlement Class Member, and the Settlement Administrator shall
                       maintain the toll-free number until one year after the Effective Date or
                       such later date as agreed to by the Parties.

 Court approval of the Notice program substantially as set forth in this Section 4.2 is a material
 term of this Settlement Agreement. No later than fourteen (14) days before the Final Approval
 Hearing, the Settlement Administrator shall file (or provide to Settlement Class Counsel for
 filing) a declaration confirming that Notice has been implemented in accordance with this
 Settlement Agreement (including CAFA notice) and providing a final list of persons who
 submitted timely and valid Requests for Exclusion.

         4.3.   Requests for Exclusion. Settlement Class Members may exclude themselves
 from the Settlement Class by mailing to the Settlement Administrator a written request for
 exclusion that is postmarked no later than sixty (60) days after the Notice Date (the
 “Exclusion/Objection Deadline”). To be effective, the request for exclusion must include (a) the
 Settlement Class Member’s full name, telephone number, mailing address, and email address; (b)
 a clear and unequivocal statement that the Settlement Class Member wishes to be excluded from
 the Settlement Class; (c) the name and case number of the Lawsuit: “Lusnak v. Bank of America,

 20
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 22 of 80 Page ID
                                  #:5816


 N.A., Case No. 2:14-CV-1855”; and (d) the Settlement Class Member’s signature or a signature
 of an individual authorized to act on the Settlement Class Member’s behalf. Requests for
 Exclusion must be specific to individual Settlement Class Members, and Settlement Class
 Members cannot request exclusion as a class or group. Any Request for Exclusion from a
 Settlement Class Member that is a co-borrower on a mortgage must be signed by all co-
 borrowers on that mortgage, otherwise the Request for Exclusion is invalid for that mortgage.
 Upon the Settlement Administrator’s receipt of a timely and valid Request for Exclusion, the
 Settlement Class Member shall be deemed excluded from the Settlement Class, shall not be
 considered a Settlement Class Member, and shall not be entitled to any benefits from this
 Settlement. Any person in the Settlement Class who submits a timely and valid Request for
 Exclusion is foreclosed from objecting to the Settlement or to Settlement Class Counsel’s motion
 for attorneys’ fees, costs, and service award. If a Settlement Class Member submits both a
 timely and valid Request for Exclusion and an objection, the Settlement Class Member shall be
 treated as if they had only submitted a Request for Exclusion. The Settlement Administrator
 shall provide copies of all timely and valid Requests for Exclusion to Settlement Class Counsel
 and Bank of America’s Counsel. A list of the persons in the Settlement Class who have
 submitted timely and valid Requests for Exclusion pursuant to this section shall be attached to
 the Final Order and Judgment or otherwise recorded by the Court.

         4.4.   Challenging Requests for Exclusion. Bank of America or Settlement Class
 Counsel may dispute any Request for Exclusion, including any attempt to request exclusion for a
 group or class, within thirty (30) days of the postmarking of the Request for Exclusion, or by the
 date of the Final Approval Hearing, whichever occurs later. Unless and until the dispute is
 overruled by the Court or withdrawn, disputed Requests for Exclusion shall not be considered
 validly executed.

        4.5.    Bank of America’s Right to Terminate Based on Exclusions. Bank of
 America may terminate and rescind this Settlement Agreement and void the Settlement, at its
 own discretion (which shall not be subject to any challenge by the Settlement Class Counsel,
 Settlement Class Representative, or any other Settlement Class Member), if more than 0.5% of
 Settlement Class Members submit valid and timely Requests for Exclusion. Bank of America
 may exercise this right by mailing, within ten (10) days after receiving notice that more than
 0.5% of Settlement Class Members have timely submitted valid Requests for Exclusion, written
 notice to Settlement Class Counsel that, pursuant to this Section 4.5, Bank of America is
 terminating and rescinding this Settlement Agreement and voiding the Settlement ab initio.

         4.6.    Objections. Any Settlement Class Member who does not submit a timely and
 valid Request for Exclusion shall have the right to object to the proposed Settlement and/or to
 Settlement Class Counsel’s motion for attorneys’ fees, costs, or service award, only by
 complying with the objection provisions set forth in this Section 4.6. Settlement Class
 Members who object to the proposed Settlement and/or to Settlement Class Counsel’s motion
 for attorneys’ fees, costs, and service award shall remain Settlement Class Members and shall
 be subject to the Releases set forth in this Settlement Agreement if this Settlement is
 approved by the Court and becomes effective. To be considered valid, an objection must be
 in writing, must be filed with or mailed to the Court, and mailed to the Settlement Administrator
 at the addresses listed in the Website Notice, postmarked or filed no later than sixty (60) days
 after the Notice Date (the “Exclusion/Objection Deadline”), and must include the following: (a)

 21
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 23 of 80 Page ID
                                  #:5817


 the name and case number of the Lawsuit: “Lusnak v. Bank of America, N.A., Case No. 2:14-CV-
 1855”; (b) the full name, mailing address, telephone number, and email address of the objector;
 (c) the objector’s signature or the signature of an individual authorized to act on his or her
 behalf; (d) a description of the specific reasons for the objection; (e) the name, address, bar
 number and telephone number of counsel for the objector, if the objector is represented by an
 attorney; and (f) state whether the objector intends to appear at the Final Approval Hearing either
 in person or through counsel. Any Settlement Class Member who does not timely submit an
 objection in accordance with this section, shall waive the right to object or to be heard at the
 Final Approval Hearing and shall be forever barred from making any objection to the proposed
 Settlement or to Settlement Class Counsel’s motion for attorneys’ fees, costs, and service award.

         4.7.   Finality of Settlement. The Settlement shall become final and effective on the
 Effective Date.

         4.8. CAFA Notice. Within ten (10) days of Plaintiff’s filing of the preliminary
 approval motion with the Court, Bank of America (or the Settlement Administrator at Bank of
 America’s direction) shall serve a notice of the proposed Settlement, in accordance with 28
 U.S.C. § 1715, upon (i) the appropriate State official of each State in which a Settlement Class
 Member may reside and, (ii) the appropriate Federal official, which may include the United
 States Attorney General and/or the person who has the primary Federal regulatory or supervisory
 responsibility with respect to Bank of America. Bank of America shall provide a copy of such
 notice to Settlement Class Counsel.

 5.     FINAL JUDGMENT AND RELEASES.

         5.1. Approval of this Agreement. Settlement Class Counsel agree to use their best
 efforts to obtain approval of the Settlement and entry of the orders contemplated herein,
 including, without limitation, filing papers seeking certification of the Settlement Class for
 settlement purposes only and papers seeking entry of preliminary and final approval orders, and
 shall do nothing inconsistent therewith. Settlement Class Counsel shall prepare and file motions
 seeking preliminary and final approval. Bank of America may, but is not required to, submit a
 memorandum regarding preliminary or final approval.

         5.2.    By no later than fifteen (15) days after the Notice Date, Plaintiff and Settlement
 Class Counsel shall file a motion for final approval of the Settlement, requesting entry of the
 Final Order and Judgment substantially in the form of Exhibit B hereto, which shall specifically
 include provisions: (a) stating that the Court has personal jurisdiction over all Settlement Class
 Members, has subject matter jurisdiction over the claims asserted in the Lawsuit, and that venue
 is proper; (b) finally approving the Settlement pursuant to Federal Rule of Civil Procedure 23,
 and directing the Parties and Settlement Administrator to implement the Settlement pursuant to
 its terms, including distributing Settlement Payments to Settlement Class Members and making
 such other disbursements from the Settlement Consideration as provided by the Settlement
 Agreement; (c) finding that the Notice as distributed was the best notice practicable and fully
 satisfied the requirements of due process and Federal Rule of Civil Procedure 23; (d) finding that
 the Notice provided to government entities under CAFA complied with 28 U.S.C. § 1715; (e)
 finally certifying the Settlement Class pursuant to Federal Rule of Civil Procedure 23(a) and
 (b)(3); (f) confirming that the Settlement Class Representative and the Settlement Class

 22
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 24 of 80 Page ID
                                  #:5818


 Members have released all Released Claims and are permanently barred and enjoined from
 asserting, commencing, prosecuting, or continuing any of the Released Claims against the
 Released Parties; (g) retaining jurisdiction relating to the administration, consummation, validity,
 enforcement, and interpretation of this Settlement Agreement, the Final Approval Order, the Fee,
 Cost, and Service Award Order, and for any other necessary purpose; and (h) entering a
 judgment that dismisses the Lawsuit with prejudice, without costs to any Party, except as
 provided in this Settlement Agreement, and subject to the Court’s continuing jurisdiction over
 the Parties and the Settlement Consideration for the purpose of enforcement of the terms of this
 Settlement Agreement. Bank of America will not oppose the motion for final approval, unless to
 enforce its termination rights under this Settlement Agreement. Entry by the Court of the
 material terms of the proposed Final Approval Order and Judgment set forth in Exhibit B is a
 material term of this Settlement Agreement.

         5.3.   By no later than fourteen (14) days before the Final Approval Hearing, the Parties
 shall file any responses to any Settlement Class Member objections, and any reply papers in
 support of the motion for final approval of the Settlement and/or in support of Settlement Class
 Counsel’s motion for attorneys’ fees, costs, and service award.

         5.4.    Effect of Agreement if Settlement is not Approved. This Settlement
 Agreement is entered into only for the purpose of Settlement. If the Settlement is not approved,
 or is terminated, cancelled, or fails to become effective for any reason, including without
 limitation in the event the Final Approval Order and Judgment is reversed or vacated following
 any appeal taken therefrom, then this Settlement shall be void ab initio, shall have no force or
 effect, and shall impose no obligations on the Parties except as stated herein regarding the Notice
 and Settlement Administration Costs Advance. The intent of the previous sentence is that, in the
 event that a necessary approval is denied, the Parties will revert to their positions immediately
 prior to October 28, 2019, and the Lawsuit will resume without prejudice to any party. In the
 event of such a reversion, the Parties agree that the proposed or actual certification of the
 Settlement Class will be deemed void will not be urged or considered as a factor in any further
 proceeding.

        5.5. Dismissal. Upon the occurrence of the Effective Date, all Claims in the operative
 Complaint in the Lawsuit shall be dismissed with prejudice as to Bank of America. Dismissal of
 the Lawsuit with prejudice is a material term of this Settlement Agreement.

 6.     Additional Provisions

         6.1.    No Admission of Liability or Wrongdoing. Bank of America expressly
 disclaims and denies any wrongdoing or liability whatsoever. This Settlement, and any and all
 negotiations, statements, documents, and/or proceedings in connection with this Settlement, shall
 not be construed or deemed to be evidence of an admission or concession by Bank of America of
 any liability or wrongdoing by Bank of America or any of its affiliates, agents, representatives,
 vendors, or any other person or entity acting on its behalf with respect to the payment of interest
 on mortgage escrow accounts, or that the case was properly brought as a class action, and shall
 not be construed or deemed to be evidence of an admission or concession that any person
 suffered compensable harm or is entitled to any relief with respect to Bank of America’s
 payment of interest on mortgage escrow accounts. Bank of America may file this Settlement

 23
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 25 of 80 Page ID
                                  #:5819


 Agreement in any action or proceeding that may be brought against it in order to support a
 defense or counterclaim based on principles of res judicata, collateral estoppel, release, good
 faith settlement, judgment bar or reduction, or any other theory of claim preclusion or issue
 preclusion or similar defense or counterclaim.

        6.2.    Termination. This Settlement may be terminated by either Plaintiff or Bank of
 America by serving on counsel for the opposing party and filing with the Court a written notice
 of termination within 10 days (or such longer time as may be agreed between Settlement Class
 Counsel and Bank of America) after any of the following occurrences:

               (a)     the Court rejects, materially modifies, or materially amends or changes the
 Settlement (with the exception of any provision of the Settlement relating to the Settlement Class
 Representative Service Award or the Settlement Class Counsel Attorneys’ Fee and Cost Award);

               (b)    the Court declines to enter without material change the material terms in
 the proposed Preliminary Approval Order or the Final Order and Judgment;

               (c)    an appellate court reverses the Final Order and Judgment, and the
 Settlement is not reinstated and finally approved without material change by the Court on
 remand;

               (d)    more than 0.5% of Settlement Class Members submit timely and valid
 Requests for Exclusion, as discussed in Section 4.5 herein; or

                (e)     the Effective Date does not occur;

 In the event of a termination pursuant to this Section 6.2, this Settlement Agreement shall
 become null and void ab initio without prejudice to the status quo ante rights, positions and
 privileges of the Parties, except as otherwise expressly provided herein. In the event of any such
 termination, the Parties will bear their own costs and fees with regard to their efforts to
 implement the Settlement Agreement. In the event of a termination pursuant to this Section 6.2,
 this Settlement Agreement shall have no force or effect and the Parties will return to the status
 quo ante in the Lawsuit as it existed prior to October 28, 2019. The Parties will also be
 prohibited from using this Settlement and any settlement or mediation communications as
 evidence in the Lawsuit. The Parties further agree to cooperate in asking the Court to set a
 reasonable schedule for the resumption of the Lawsuit.

         6.3. Public Statements and Non-Disparagement. No press release or press
 communication concerning the Settlement shall be initiated by any Party or counsel. The Parties
 and their counsel may respond as appropriate to any Settlement Class Member inquiries and any
 media inquiries that they receive regarding the Settlement. In responding to any media inquiries,
 neither Party shall disparage the other Party in any such communications or public statements

         6.4.   Confidentiality. It is agreed that until the filing of the Preliminary Approval
 Motion, the Settlement Agreement and its terms and the Settlement Class Member List shall be
 confidential and shall not be disclosed to any person unless required by applicable disclosure
 laws, required to be disclosed to auditors or attorneys, or agreed to by the Parties. All agreements
 made and orders entered during the course of the Lawsuit relating to the confidentiality of

 24
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 26 of 80 Page ID
                                  #:5820


 information shall survive this Settlement Agreement. Pursuant to the stipulated protective order
 entered in the Lawsuit, within sixty (60) days after the Effective Date, any person in possession
 of Confidential or Highly Confidential Discovery Material (as defined in the stipulated protective
 order) must either return such materials and copies thereof to the Disclosing Party or destroy
 such materials and certify that fact. Counsel for each Party may, however, maintain in its files
 copies of all pleadings, motion papers, legal memoranda, correspondence, attorney work product,
 and consultation and expert work product even if such materials contain Confidential or Highly
 Confidential Discovery Material.

          6.5.   Fair, Adequate and Reasonable Settlement. The Parties believe this Settlement
 is a fair, adequate, and reasonable settlement of the Lawsuit and have arrived at this Settlement
 through arms-length negotiations, taking into account all relevant factors, present and potential.
 This Settlement was reached after hard-fought, arms-length negotiations that included a day-long
 mediation conducted by Eric Green.

         6.6.   Stay and Bar of Other Proceedings. Pending determination of whether the
 Settlement should be granted final approval, the Parties agree not to pursue any claims or
 defenses otherwise available to them in the Lawsuit, and no Settlement Class Member, either
 directly, on a representative basis, or in any other capacity, will commence or prosecute any
 action or proceeding against any of the Released Parties asserting any of the Released Claims,
 pending final approval of the Settlement.

        6.7.    Real Parties in Interest. In executing this Settlement Agreement, Plaintiff, on
 behalf of himself and the Settlement Class, represents and warrants that, as far as he is aware,
 Settlement Class Members are the only persons having any interest in any of the claims that are
 described or referred to herein, or in any of the pleadings, records, and papers in the Lawsuit,
 and, except as provided herein, he is unaware of said claims or any part thereof having been
 assigned, granted or transferred in any way to any other person, firm or entity.

        6.8.    Voluntary Agreement. This Settlement Agreement is executed voluntarily and
 without duress or undue influence on the part of or on behalf of the Parties, or of any other
 person, firm or entity.

         6.9.    Binding On Successors. This Settlement Agreement shall bind and inure to the
 benefit of the respective successors, assigns, legatees, heirs, and personal representatives of each
 of the Parties.

         6.10. Parties Represented by Counsel. The Parties hereby acknowledge that they
 have been represented in negotiations for and in the preparation of this Settlement Agreement by
 independent counsel of their own choosing, that they have read this Settlement Agreement and
 have had it fully explained to them by such counsel, and that they are fully aware of the contents
 of this Settlement Agreement and of its legal effect.

         6.11. Authorization. Each Party warrants and represents that there are no liens or
 claims of lien or assignments in law or equity or otherwise of or against any of the claims or
 causes of action released herein and, further, that each Party is fully entitled and duly authorized
 to give this complete and final release and discharge.

 25
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 27 of 80 Page ID
                                  #:5821


         6.12. Construction and Interpretation. Neither the Parties nor any of the Parties’
 respective attorneys shall be deemed the drafter of this Settlement Agreement for purposes of
 interpreting any provision hereof in any judicial or other proceeding that may arise between or
 among them.

        6.13. Headings. The various headings used in this Settlement Agreement are solely for
 the convenience of the Parties and shall not be used to interpret this Settlement Agreement.

        6.14. Exhibits. The exhibits to this Settlement Agreement are integral parts of the
 Settlement Agreement and Settlement and are hereby incorporated and made a part of this
 Settlement Agreement.

         6.15. Effect of Weekends and Holidays. If any date or deadline in this Settlement
 Agreement falls on a Saturday, Sunday, or federal holiday, the next business day following the
 date or deadline shall be the operative date.

         6.16. Merger and Integration. This Settlement Agreement—including the Recitals to
 this Settlement Agreement, which are contractual in nature and form a material part of this
 Settlement Agreement—contains an entire, complete, and integrated statement of each and every
 term and condition agreed to by and among the Parties, is not subject to any term or condition
 not provided for herein, and supersedes, extinguishes, and replaces the Parties’ agreement in
 principle. The exhibits to this Settlement Agreement constitute material parts of this Settlement
 Agreement and are incorporated by reference herein. This Settlement Agreement shall not be
 modified in any respect except by a writing executed by duly authorized representatives of all the
 Parties hereto. In entering into this Settlement Agreement, no Party has made or relied on any
 warranty or representation not specifically set forth herein. There shall be no waiver of any term
 or condition absent an express writing to that effect by the Party to be charged with that waiver.
 No waiver of any term or condition in this Settlement Agreement by any Party shall be construed
 as a waiver of a subsequent breach or failure of the same term or condition, or waiver of any
 other term or condition of this Settlement Agreement.

          6.17. Modifications and Amendments. No amendment, change or modification of
 this Settlement Agreement or any part thereof shall be valid unless in writing signed by the
 Parties.

        6.18. Governing Law. This Settlement Agreement is entered into in accordance with
 the laws of the State of California and shall be governed by and interpreted in accordance with
 the laws of the State of California, without regard to its conflict of law principles.

         6.19. Further Assurances. Each of the Parties hereto shall execute and deliver any
 and all additional papers, documents and other assurances and shall do any and all acts or things
 reasonably necessary in connection with the performance of its obligations hereunder to carry
 out the express intent of the Parties hereto.

         6.20. Execution Date. This Settlement Agreement shall be deemed executed upon the
 last date of execution by all of the undersigned.



 26
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 28 of 80 Page ID
                                  #:5822


        6.21. Continuing Jurisdiction. The Parties to this Settlement Agreement stipulate that
 the Court shall retain personal and subject matter jurisdiction over the implementation and
 enforcement of this Settlement Agreement, the Preliminary Approval Order, the Final Order and
 Judgment, and the Fee, Cost, and Service Award Order.

        6.22. Counterparts. This Settlement Agreement may be executed in counterparts,
 each of which shall constitute an original, but all of which together shall constitute one and the
 same instrument. The several signature pages may be collected and annexed to one or more
 documents to form a complete counterpart. Photocopies of executed copies of this Settlement
 Agreement may be treated as originals.

       6.23. Notices.      Notices to counsel for the Parties required under this Settlement
 Agreement shall be sent by email and first-class mail to:

        Richard D. McCune                                    Mark Mosier
        McCune Wright Arevalo, LLP                           Andrew Soukup
        3281 East Guasti Road, Suite 100                     Covington & Burling LLP
        Ontario, CA 91761                                    850 10th Street NW
        rdm@mccunewright.com                                 Washington DC 20001
                                                             mmosier@cov.com
                                                             asoukup@cov.com

        Elaine S. Kusel
        McCune Wright Arevalo, LLP                           David Permut
        One Gateway Center, 2600                             Goodwin Procter LLP
        Newark, NJ 07102                                     1900 N Street, NW
        esk@mccunewright.com                                 Washington DC 20036
                                                             DPermut@goodwinlaw.com

        Roger N. Heller
        Michael W. Sobol
        Lieff Cabraser Heimann & Bernstein, LLP              Bank of America’s Counsel
        275 Battery Street, 29th Floor
        San Francisco, CA 94111
        rheller@lchb.com
        msobol@lchb.com

        Settlement Class Counsel

        IN WITNESS WHEREOF, each of the signatories has read and understood this
 Settlement Agreement, has executed it, and represents that he or she is authorized to execute this
 Settlement Agreement on behalf of the Party or Parties he or she represents, who or which has
 agreed to be bound by its terms and has entered into this Agreement.

 Agreed to by:



 27
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 29 of 80 Page ID
                                  #:5823
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 30 of 80 Page ID
                                  #:5824
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 31 of 80 Page ID
                                  #:5825
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 32 of 80 Page ID
                                  #:5826
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 33 of 80 Page ID
                                  #:5827


 ___________________________________             ______________________________
 Donald Lusnak                        Date       Kathryn Martin             Date
 Plaintiff and Settlement Class Representative   Senior Vice President, Mortgage Servicing
                                                 Operations - Bank of America



 ___________________________________             ______________________________
 Richard D. McCune             Date              Andrew Soukup               Date
 Counsel for Plaintiff and the                   Counsel for Bank of America
 Settlement Class



 ___________________________________
 Elaine S. Kusel               Date              Mark Mosier                 Date
 Counsel for Plaintiff and the                   Counsel for Bank of America
 Settlement Class




 ___________________________________
 Roger N. Heller               Date              David Permut                Date
 Counsel for Plaintiff and the                   Counsel for Bank of America
 Settlement Class



                               
 ___________________________________
 Michael W. Sobol                  Date
 Counsel for Plaintiff and the
 6HWWOHPHQW&ODVV




 28
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 34 of 80 Page ID
                                  #:5828
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 35 of 80 Page ID
                                  #:5829
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 36 of 80 Page ID
                                  #:5830


 ___________________________________             ______________________________
 Donald Lusnak                        Date       Kathryn Martin             Date
 Plaintiff and Settlement Class Representative   Senior Vice President, Mortgage Servicing
                                                 Operations - Bank of America



 ___________________________________             ______________________________
 Richard D. McCune             Date              Andrew Soukup               Date
 Counsel for Plaintiff and the                   Counsel for Bank of America
 Settlement Class



 ___________________________________
 Elaine S. Kusel               Date              Mark Mosier                 Date
 Counsel for Plaintiff and the                   Counsel for Bank of America
 Settlement Class




 ___________________________________
 Roger N. Heller               Date              David Permut                Date
 Counsel for Plaintiff and the                   Counsel for Bank of America
 Settlement Class



 ___________________________________
 Michael W. Sobol              Date
 Counsel for Plaintiff and the




 28
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 37 of 80 Page ID
                                  #:5831
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 38 of 80 Page ID
                                  #:5832




                                Exhibit A
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 39 of 80 Page ID
                                  #:5833


  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11   DONALD M. LUSNAK, on behalf              Case No. 2:14-cv-01855-GW (GJSx)
      of himself and all others similarly
 12   situated,                                [PROPOSED] ORDER GRANTING
                                               PRELIMINARY APPROVAL OF
 13                  Plaintiff,                CLASS SETTLEMENT AND
                                               DIRECTION OF NOTICE UNDER
 14   v.                                       RULE 23(E)
 15   BANK OF AMERICA, N.A.; and               Judge: Hon. George Wu
      DOES 1 through 10, inclusive,
 16
                     Defendant.
 17
 18
 19         Before the Court is Plaintiff Donald M. Lusnak’s (“Plaintiff”) Unopposed
 20   Motion for Preliminary Approval of Class Settlement and Direction of Notice
 21   Under Rule 23(e) (“Motion”). Plaintiff and Defendant Bank of America, N.A.
 22   (“Bank of America”) have entered into a Class Action Settlement Agreement and
 23   Release, dated December 27, 2019 (“Settlement Agreement”). Having thoroughly
 24   reviewed the Settlement Agreement, including the proposed forms of class notice
 25   and other exhibits thereto, the Motion, and the papers and arguments in connection
 26   therewith, THE COURT HEREBY FINDS, CONCLUDES, AND ORDERS THE
 27   FOLLOWING:
 28         1.    Capitalized terms not otherwise defined herein have the meanings set

                                             -1-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 40 of 80 Page ID
                                  #:5834


  1   forth in the Settlement Agreement.
  2         2.     This Court has subject matter jurisdiction over this matter pursuant to
  3   28 U.S.C. § 1332(d), and has personal jurisdiction over the Parties and the
  4   Settlement Class Members. Venue is proper in this District.
  5         3.     The Motion is GRANTED.
  6         4.     The Court hereby preliminarily approves the Settlement Agreement
  7   and the terms embodied therein pursuant to Rule 23(e)(1). The Court finds that it
  8   will likely be able to approve the Settlement Agreement under Rule 23(e)(2) and to
  9   certify the Settlement Class for purposes of judgment on the proposed Settlement.
 10   The Court preliminarily finds that the Settlement is fair, reasonable, and adequate
 11   as to the Settlement Class Members under the relevant considerations. The Court
 12   finds that Plaintiff and proposed Settlement Class Counsel have adequately
 13   represented, and will continue to adequately represent, the Settlement Class. The
 14   Court further finds that the Settlement Agreement is the product of arm’s length
 15   negotiations by the Parties through an experienced mediator, Eric Green of
 16   Resolutions LLC, and comes after years of litigation, significant discovery, and full
 17   briefing on class certification. The Court preliminarily finds that the relief
 18   provided—a non-reversionary common settlement fund of $35 million, which
 19   Plaintiff estimates represents approximately 75% of the alleged class damages—is
 20   adequate taking into account, inter alia, the costs, risks, and delay of trial and
 21   appeal and the proposed method of distributing payments to the Settlement Class
 22   (i.e., direct payments by check with no need for Settlement Class Members to
 23   submit a claim). The Court further finds that the Settlement Agreement treats the
 24   Settlement Class Members equitably relative to each other. Under the terms of the
 25   Settlement Agreement, Settlement Class Members will be sent a settlement
 26   payment, which will be based on the unpaid escrow interest each of them is
 27   allegedly owed. Specifically, each Settlement Class Member will receive a
 28   minimum payment of $5.00, plus a portion of remaining settlement payment funds

                                               -2-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 41 of 80 Page ID
                                  #:5835


  1   (after payment of attorney’s fees and costs, service award, and notice and
  2   settlement administration costs) in amounts directly proportionate to the alleged
  3   unpaid escrow interest for their loan. The Court will fully assess any request for
  4   attorneys’ fees and litigation expenses after receiving a motion from Settlement
  5   Class Counsel supporting such request. At this stage, the Court finds that the plan
  6   to request fees and litigation expenses to be paid from the common settlement fund
  7   creates no reason not to direct notice to the Settlement Class; should this Court find
  8   any aspect of the requested attorneys’ fees or expenses unsupported or unwarranted,
  9   such funds will not revert to Bank of America.
 10         5.     The Court hereby provisionally certifies, for settlement purposes only,
 11   a “Settlement Class,” pursuant to Rule 23(a) and Rule 23(b)(3), consisting of:
 12         All mortgage loan customers of Bank of America—including any
 13         customers whose loans were originated by Bank of America, whose
 14         loans Bank of America later acquired an ownership interest in, or
 15         whose loans Bank of America serviced—whose mortgage loan is for
 16         a one- to four-family residence located in California, and who paid
 17         Bank of America money in advance for payment of taxes and
 18         assessments on the property, for insurance, or for other purposes
 19         relating to the property, and did not receive at least 2 percent simple
 20         interest per annum on the amounts so held by Bank of America from
 21         July 1, 2008 to December 31, 2018. “Bank of America” as used in
 22         this definition includes Bank of America Corp., Bank of America,
 23         N.A., and their subsidiaries or predecessors.       Excluded from the
 24         Settlement Class will be those persons who submit a timely and valid
 25         Request for Exclusion in accordance with the procedures set forth in
 26         the Settlement Agreement and in this Preliminary Approval Order.
 27         6.     The Court finds that, for settlement purposes only, the Settlement
 28   Class, as defined above, meets the requirements for class certification under Federal

                                              -3-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 42 of 80 Page ID
                                  #:5836


  1   Rules of Civil Procedure 23(a) and 23(b)(3)—namely, that (1) the Settlement Class
  2   Members are sufficiently numerous such that joinder is impracticable; (2) there are
  3   common questions of law and fact; (3) Plaintiff’s claims are typical of those of the
  4   Settlement Class Members; (4) Plaintiff and Class Counsel have adequately
  5   represented, and will continue to adequately represent, the interests of the
  6   Settlement Class Members; and (5) for purposes of settlement, the Settlement Class
  7   meets the predominance and superiority requirements of Rule 23(b)(3).
  8         7.      Certification of the Settlement Class shall be solely for settlement
  9   purposes and without prejudice to the Parties in the event the Settlement is not
 10   finally approved by this Court or otherwise does not take effect, and the Parties
 11   preserve all rights and defenses regarding class certification in the event the
 12   Settlement is not finally approved by this Court or otherwise does not take effect.
 13         8.      The Court hereby appoints Plaintiff Donald M. Lusnak as Settlement
 14   Class Representative to represent the Settlement Class.
 15         9.      The Court hereby appoints the following attorneys as Settlement Class
 16   Counsel for the Settlement Class: McCune Wright Arevalo LLP (Richard D.
 17   McCune and Elaine Kusel) and Lieff Cabraser Heimann & Bernstein, LLP (Roger
 18   N. Heller and Michael W. Sobol).
 19         10.     The Court hereby appoints Epiq Class Action & Claims Solutions, Inc.
 20   (“Epiq”) as Settlement Administrator and directs Epiq to carry out all duties and
 21   responsibilities of the Settlement Administrator as specified in the Settlement
 22   Agreement and herein.
 23         11.     The Court hereby appoints Arthur Olsen of Cassis Technologies, LLC
 24   as Calculation Advisor and directs Mr. Olsen to carry out all of the duties and
 25   responsibilities of the Calculation Advisor as specified in the Settlement Agreement
 26   and herein.
 27   Notice Program
 28         12.     Pursuant to Rule 23(e)(1) and Rule 23(c)(2)(B), the Court approves the

                                               -4-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 43 of 80 Page ID
                                  #:5837


  1   proposed Notice program set forth at Section 4.2 of the Settlement Agreement,
  2   including the form and content of the proposed forms of class notice attached as
  3   Exhibits C through F to the Settlement Agreement. The Court finds that the
  4   proposed Notice program meets the requirements of due process under the U.S.
  5   Constitution and Rule 23; and that such Notice program, which includes individual
  6   direct email/mail notice to Settlement Class Members, publication notice, and the
  7   establishment of a Settlement Website, is the best notice practicable under the
  8   circumstances and shall constitute due and sufficient notice to all persons entitled
  9   thereto. The Court further finds that the proposed form and content of the forms of
 10   the Notice are adequate and will give the Settlement Class Members sufficient
 11   information to enable them to make informed decisions as to the Settlement Class,
 12   the right to object or opt out, and the proposed Settlement and its terms. The Court
 13   finds that the Notice clearly and concisely states in plain, easily understood
 14   language, inter alia: (i) the nature of the Lawsuit; (ii) the definition of the
 15   Settlement Class; (iii) the class claims and issues; (iv) that a Settlement Class
 16   Member may enter an appearance through an attorney if the member so desires; (v)
 17   that the Court will exclude from the Settlement Class any member who timely and
 18   validly requests exclusion; (vi) the time and manner for requesting exclusion; and
 19   (vii) the binding effect of a class judgment on Settlement Class Members
 20   under Rule 23(c)(3).
 21         13.    The Court directs the Settlement Administrator and the Parties to
 22   implement the Notice program as set forth in the Settlement Agreement.
 23         14.    Mortgage Escrow List: No later than thirty (30) days after entry of this
 24   Preliminary Approval Order, Bank of America shall provide the Mortgage Escrow
 25   List to the Calculation Advisor, including all of the information specified for such
 26   list in the Settlement Agreement or as otherwise mutually agreed to by Bank of
 27   America and Settlement Class Counsel.
 28         15.    Preliminary Settlement Class Member List: As soon as practicable,

                                                -5-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 44 of 80 Page ID
                                  #:5838


  1   and no later than fifty (50) days after entry of this Preliminary Approval Order, the
  2   Calculation Advisor shall provide the Preliminary Settlement Class Member List to
  3   Bank of America and Settlement Class Counsel, including all of the information
  4   specified for such list in the Settlement Agreement or as otherwise mutually agreed
  5   to by Bank of America and Settlement Class Counsel.
  6         16.    Settlement Class Member List: As soon as practicable, and no later
  7   than seventy (70) days after entry of this Preliminary Approval Order, Bank of
  8   America shall provide the Settlement Administrator with the Settlement Class
  9   Member List, including all of the information specified for such list in the
 10   Settlement Agreement or as otherwise mutually agreed to by Bank of America and
 11   Settlement Class Counsel.
 12         17.    Email Notice: By no later than ninety (90) days after entry of this
 13   Preliminary Approval Order (hereinafter, the “Notice Date”), the Settlement
 14   Administrator shall send the Email Notice, substantially in the form attached as
 15   Exhibit D to the Settlement Agreement, to the Settlement Class Members who have
 16   an email address listed in the Settlement Class Member List.
 17         18.    Mail Notice: By no later than the Notice Date the Settlement
 18   Administrator shall send to all Settlement Class Members, via first class U.S. Mail,
 19   the Postcard Notice, substantially in the form attached as Exhibit E to the
 20   Settlement Agreement. Before sending the Postcard Notice, the Settlement
 21   Administrator shall update each Settlement Class Member’s mailing address
 22   through the U.S. Postal Service National Change of Address database and use the
 23   mailing address as updated. For Postcard Notices that are returned undeliverable
 24   with forwarding address information, the Settlement Administrator shall re-send the
 25   Postcard Notice to the new address indicated within seven (7) days of receiving the
 26   returned Postcard Notice. For Postcard Notices that are returned undeliverable
 27   without forwarding address information, the Settlement Administrator shall
 28   perform a standard skip trace, in the manner that the Settlement Administrator

                                              -6-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 45 of 80 Page ID
                                  #:5839


  1   customarily performs skip traces, to try to identify an updated address and shall re-
  2   send the Postcard Notice if updated address information is identified.
  3         19.     Publication Notice: By no later than the Notice Date, the Settlement
  4   Administrator shall cause the Publication Notice, substantially in the form attached
  5   as Exhibit F to the Settlement Agreement, to be published once (no smaller than 1/4
  6   page advertisements) in each of the following publications: San Francisco
  7   Chronicle, Sacramento Bee, Los Angeles Times, and San Diego Union-Tribune.
  8         20.     Settlement Website: The Settlement Administrator shall establish a
  9   Settlement Website, at the URL www.EscrowInterestSettlement.com, dedicated to
 10   the Settlement. The Settlement Website shall contain the Website Notice
 11   (substantially in the form attached as Exhibit C to the Settlement Agreement), as
 12   well as the Settlement Agreement, this Order, Settlement Class Counsel’s motion
 13   for attorneys’ fees, expenses, and service award (after it is filed), and other
 14   appropriate documents and/or information as agreed to by the Parties or further
 15   ordered by the Court. The Settlement Website shall not include any advertising,
 16   and shall not bear or include Bank of America’s logo or trademarks. The
 17   Settlement Website shall be operational by no later than the day before the first day
 18   the Settlement Administrator sends an Email Notice or a Postcard Notice to any
 19   Settlement Class Member, and the Settlement Administrator shall maintain the
 20   Settlement Website until one year after the Effective Date or such later date as
 21   agreed to by the Parties. The Settlement Website shall be optimized for mobile
 22   device use.
 23         21.     Toll-Free Number: The Settlement Administrator shall also establish a
 24   toll-free telephone number, with message and interactive voice response (IVR)
 25   capabilities, which Settlement Class Members can refer to for information about the
 26   Lawsuit and the Settlement. The toll-free number shall be operational by no later
 27   than the day before the first day the Settlement Administrator sends an Email
 28   Notice or a Postcard Notice to any Settlement Class Member, and the Settlement

                                               -7-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 46 of 80 Page ID
                                  #:5840


  1   Administrator shall maintain the toll-free number until one year after the Effective
  2   Date or such later date as agreed to by the Parties.
  3         22.    Within 30 days of entry of this Preliminary Approval Order, Bank of
  4   America shall pay the Notice and Administration Costs Advance to the Settlement
  5   Administration in an amount of $335,000.
  6         23.    By no later than fourteen (14) days before the Final Approval Hearing,
  7   the Settlement Administrator shall file (or provide to Settlement Class Counsel for
  8   filing) a declaration confirming that Notice program has been implemented in
  9   accordance with the Settlement Agreement and this Order (including CAFA notice)
 10   and providing a final list of persons who submitted timely and valid Requests for
 11   Exclusion from the Settlement Class.
 12   Opt-Out and Objection Procedures
 13         24.    Settlement Class Members may exclude themselves from the
 14   Settlement Class by mailing to the Settlement Administrator a written Request for
 15   Exclusion that is postmarked no later than sixty (60) days after the Notice Date (the
 16   “Exclusion/Objection Deadline”). To be effective, the Request for Exclusion must
 17   include (a) the Settlement Class Member’s full name, telephone number, mailing
 18   address, and email address; (b) a clear and unequivocal statement that the
 19   Settlement Class Member wishes to be excluded from the Settlement Class; (c) the
 20   name and case number of the Lawsuit: “Lusnak v. Bank of America, N.A., Case No.
 21   2:14-CV-1855”; and (d) the Settlement Class Member’s signature or a signature of
 22   an individual authorized to act on the Settlement Class Member’s behalf. Requests
 23   for Exclusion must be specific to individual Settlement Class Members, and
 24   Settlement Class Members cannot request exclusion as a class or group. Any
 25   Request for Exclusion from a Settlement Class Member that is a co-borrower on a
 26   mortgage must be signed by all co-borrowers on that mortgage. Upon the
 27   Settlement Administrator’s receipt of a timely and valid Request for Exclusion, the
 28   Settlement Class Member shall be deemed excluded from the Settlement Class,

                                               -8-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 47 of 80 Page ID
                                  #:5841


  1   shall not be considered a Settlement Class Member, and shall not be entitled to any
  2   benefits from this Settlement. Any person in the Settlement Class who submits a
  3   timely and valid Request for Exclusion is foreclosed from objecting to the
  4   Settlement or to Settlement Class Counsel’s motion for attorneys’ fees, expenses,
  5   and service award. If a Settlement Class Member submits both a timely and valid
  6   Request for Exclusion and an objection, the Settlement Class Member shall be
  7   treated as if they had only submitted a Request for Exclusion. Any Settlement Class
  8   Member who does not submit a timely and valid Request for Exclusion in
  9   accordance with this paragraph shall be bound by the Final Order and Judgment if
 10   and when it is entered. The Settlement Administrator shall provide copies of all
 11   timely and valid Requests for Exclusion to Settlement Class Counsel and Bank of
 12   America’s Counsel.
 13         25.    Any Settlement Class Member who does not submit a timely and valid
 14   Request for Exclusion may object to the proposed Settlement and/or to Settlement
 15   Class Counsel’s motion for attorneys’ fees, expenses, or service award. To be
 16   considered valid, an objection must be in writing, must be filed with or mailed to
 17   the Court, and mailed to the Settlement Administrator at the addresses listed in the
 18   Website Notice, postmarked or filed no later than sixty (60) days after the Notice
 19   Date (the “Exclusion/Objection Deadline”), and must include the following: (a) the
 20   name and case number of the Lawsuit: “Lusnak v. Bank of America, N.A., Case No.
 21   2:14-CV-1855”; (b) the full name, mailing address, telephone number, and email
 22   address of the objector; (c) the objector’s signature or the signature of an individual
 23   authorized to act on his or her behalf; (d) a description of the specific reasons for
 24   the objection; (e) the name, address, bar number and telephone number of counsel
 25   for the objector, if the objector is represented by an attorney; and (f) state whether
 26   the objector intends to appear at the Final Approval Hearing either in person or
 27   through counsel. Only objections that are submitted in accordance with this
 28   paragraph shall be heard by the Court. Any Settlement Class Member who does

                                               -9-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 48 of 80 Page ID
                                  #:5842


  1   not timely submit an objection in accordance with this paragraph, shall waive the
  2   right to object or to be heard at the Final Approval Hearing and shall be forever
  3   barred from making any objection to the proposed Settlement or to Settlement Class
  4   Counsel’s motion for attorneys’ fees, expenses, and service award.
  5   Final Approval Hearing
  6         22.    The Court will hold a Final Approval Hearing on _________, 2020 at
  7   _____ a.m./p.m, in the United States District Court for the Central District of
  8   California, Courtroom 9D, 350 West 1st Street, Los Angeles, CA, 90012. The
  9   purposes of the Final Approval Hearing will be to: (i) determine whether the
 10   proposed Settlement Agreement should be finally approved by the Court as fair,
 11   reasonable, adequate, and in the best interests of the Settlement Class; (ii)
 12   determine whether judgment should be entered pursuant to the Settlement
 13   Agreement, dismissing the Lawsuit with prejudice and releasing all Released
 14   Claims; (iii) determine whether the Settlement Class should be finally certified; (iv)
 15   rule on Settlement Class Counsel’s motion for attorneys’ fees, expenses and
 16   service awards; (v) consider any properly filed objections; and (vi) consider any
 17   other matters necessary in connection with the final approval of the Settlement.
 18   Agreement
 19         23.    By no later than fifteen (15) days after the Notice Date, Settlement
 20   Class Counsel shall file their: (a) motion for final approval of the Settlement
 21   Agreement; and (b) motion for attorneys’ fees, expenses and service awards.
 22   Promptly after they are filed, these documents shall be posted on the Settlement
 23   Website.
 24         24.    By no later than fourteen (14) days before the Final Approval Hearing,
 25   the Parties shall file any responses to any Settlement Class Member objections and
 26   any replies in support of final settlement approval and/or Settlement Class
 27   Counsel’s motion for attorneys’ fees, expenses and service awards.
 28         25.    The Court may, in its discretion, modify the date and/or time of the

                                              - 10 -
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 49 of 80 Page ID
                                  #:5843


  1   Final Approval Hearing. In the event the Court changes the date and/or time of the
  2   Final Approval Hearing, the new date and time shall be posted on the Settlement
  3   Website.
  4         26.    Only Settlement Class Members who have submitted timely and valid
  5   objections, in accordance with the requirements of this Preliminary Approval
  6   Order, may be heard at the Final Approval Hearing.
  7         27.    If the Settlement Agreement, including any amendment made in
  8   accordance therewith, is not approved by the Court or shall not become effective
  9   for any reason whatsoever, the Settlement Agreement and any actions taken or to be
 10   taken in connection therewith (including this Preliminary Approval Order and any
 11   judgment entered herein), shall be terminated and shall become null and void and of
 12   no further force and effect except for (i) any obligations to pay for any expense
 13   incurred in connection with Notice and administration as set forth in the Settlement
 14   Agreement, and (ii) any other obligations or provisions that are expressly
 15   designated in the Settlement Agreement to survive the termination of the Settlement
 16   Agreement.
 17         28.    Other than such proceedings as may be necessary to carry out the
 18   terms and conditions of the Settlement Agreement, including matters relating to
 19   Settlement Class Counsel’s motion for attorneys’ fees, expenses and service award,
 20   all proceedings in the Lawsuit are hereby stayed and suspended until further order
 21   of this Court.
 22         29.    Pending final determination of whether the Settlement Agreement
 23   should be finally approved, Plaintiff and all Settlement Class Members are barred
 24   and enjoined from filing, commencing, prosecuting, or enforcing any action against
 25   the Released Parties insofar as such action asserts Released Claims, directly or
 26   indirectly, in any judicial, administrative, arbitral, or other forum. This bar and
 27   injunction is necessary to protect and effectuate the Settlement Agreement and this
 28   Preliminary Approval Order, and this Court’s authority to effectuate the Settlement,

                                              - 11 -
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 50 of 80 Page ID
                                  #:5844


  1   and is ordered in aid of this Court’s jurisdiction.
  2         30.    This Preliminary Approval Order, the Settlement Agreement, and all
  3   negotiations, statements, agreements, and proceedings relating to the Settlement,
  4   and any matters arising in connection with settlement negotiations, proceedings, or
  5   agreements shall not constitute, be described as, construed as, offered or received
  6   against Bank of America or the other Released Parties as evidence or an admission
  7   of: (a) the truth of any fact alleged by Plaintiff in the Lawsuit; (b) any liability,
  8   negligence, fault, or wrongdoing of Bank of America or the Released Parties; or (c)
  9   that this Lawsuit or any other action may be properly certified as a class action for
 10   litigation, non-settlement purposes.
 11         31.    The Court retains jurisdiction over this Lawsuit to consider all further
 12   matters arising out of or connected with the Settlement, including enforcement of
 13   the Releases provided for in the Settlement Agreement.
 14         32.    The Parties are directed to take all necessary and appropriate steps to
 15   establish the means necessary to implement the Settlement Agreement according to
 16   its terms should it be finally approved.
 17         33.    The Court may, for good cause, extend any of the deadlines set forth in
 18   this Preliminary Approval Order without further notice to Settlement Class
 19   Members. Without further order of the Court, the Parties may agree to make non-
 20   material modifications in implementing the Settlement that are not inconsistent with
 21   this Preliminary Approval Order.
 22
 23         34.    The following chart summarizes the dates and deadlines set by this
 24   Preliminary Approval Order:
 25
      Last day for Bank of America to provide the               30 days after entry of
 26   Mortgage Escrow List to the Calculation
      Advisor                                                Preliminary Approval Order
 27   Last day for the Calculation Advisor to
      provide the Preliminary Settlement Class                  50 days after entry of
 28   Member List to Bank of America and                     Preliminary Approval Order

                                                 - 12 -
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 51 of 80 Page ID
                                  #:5845


  1   Settlement Class Counsel
  2   Last day for Bank of America to provide the
      Settlement Class Member List to the                       70 days after entry of
  3   Settlement Administrator                               Preliminary Approval Order
  4                                                            90 days after entry of the
      Notice Date                                            Preliminary Approval Order
  5
      Last day for Settlement Class Counsel to file
  6   motion for final approval of the Settlement,
      and motion for attorneys’ fees, expenses and             15 days after Notice Date
  7   service award
  8   Exclusion/Objection Deadline                             60 days after Notice Date
  9   Last day for the Parties to file any responses
      to objections, and any replies in support of                  14 days before
 10   motion for final settlement approval and/or
      Settlement Class Counsel’s application for                Final Approval Hearing
 11   attorneys’ fees, expenses and service awards
 12   Final Approval Hearing                                             [TBD]
 13
 14   IT IS SO ORDERED.
 15   DATED: ____________.
 16
 17                                                    ________________________
 18                                                    Hon. George H. Wu
 19                                                    United States District Judge
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              - 13 -
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 52 of 80 Page ID
                                  #:5846




                                Exhibit B
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 53 of 80 Page ID
                                  #:5847


  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11   DONALD M. LUSNAK, on behalf              Case No. 2:14-cv-01855-GW (GJSx)
      of himself and all others similarly
 12   situated,                                [PROPOSED] ORDER AND FINAL
                                               JUDGMENT GRANTING FINAL
 13                  Plaintiff,                APPROVAL OF CLASS
                                               SETTLEMENT
 14   v.
                                               Judge: Hon. George Wu
 15   BANK OF AMERICA, N.A.; and
      DOES 1 through 10, inclusive,
 16
                     Defendant.
 17
 18
 19         This matter came before the Court for hearing on ________, 2020, pursuant
 20   to the Court’s Preliminary Approval Order dated _________ (Dkt. No. ___), and on
 21   the motion (“Motion”) for final approval of the Class Action Settlement Agreement
 22   and Release, dated December 27, 2019 entered into by the Parties (the “Settlement
 23   Agreement”), as well as Settlement Class Counsel’s motion for an award of
 24   attorneys’ fees and expenses and for a Plaintiff service award. Due and adequate
 25   notice having been given to the Settlement Class Members of the proposed
 26   Settlement and the pending motions, as directed by the Court’s Preliminary
 27   Approval Order, and upon consideration of all papers filed and proceedings had
 28   herein, and good cause appearing, IT IS HEREBY ORDERED, ADJUDGED

                                            -1-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 54 of 80 Page ID
                                  #:5848


  1   AND DECREED as follows:
  2         1.    Capitalized terms not otherwise defined herein have the meanings set
  3   forth in the Settlement Agreement.
  4         2.    This Court has subject matter jurisdiction over this matter pursuant to
  5   28 U.S.C. § 1332(d), and has personal jurisdiction over the Parties and the
  6   Settlement Class Members. Venue is proper in this District.
  7         3.    The “Settlement Class” for purposes of this Final Order and Judgment
  8   means:
  9         All mortgage loan customers of Bank of America—including any
 10         customers whose loans were originated by Bank of America, whose
 11         loans Bank of America later acquired an ownership interest in, or
 12         whose loans Bank of America serviced—whose mortgage loan is for
 13         a one- to four-family residence located in California, and who paid
 14         Bank of America money in advance for payment of taxes and
 15         assessments on the property, for insurance, or for other purposes
 16         relating to the property, and did not receive at least 2 percent simple
 17         interest per annum on the amounts so held by Bank of America from
 18         July 1, 2008 to December 31, 2018. “Bank of America” as used in
 19         this definition includes Bank of America Corp., Bank of America,
 20         N.A., and their subsidiaries or predecessors.     Excluded from the
 21         Settlement Class will be those persons who submitted a timely and
 22         valid Request for Exclusion in accordance with the procedures set
 23         forth in the Settlement Agreement and in this Court’s Preliminary
 24         Approval Order.
 25         4.    The Court finds that the notice provisions set forth under the Class
 26   Action Fairness Act, 28 U.S.C. § 1715, were complied with in this matter.
 27         5.    The Court finds that the Notice program for disseminating notice to the
 28   Settlement Class, provided for in the Settlement Agreement and previously

                                             -2-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 55 of 80 Page ID
                                  #:5849


  1   approved and directed by the Court, has been implemented by the Settlement
  2   Administrator and the Parties. The Court finds that such Notice program, including
  3   the approved forms of notice: (a) constituted the best notice that is practicable under
  4   the circumstances; (b) included direct individual notice to all Settlement Class
  5   Members who could be identified through reasonable effort; (c) constituted notice
  6   that was reasonably calculated, under the circumstances, to apprise Settlement
  7   Class Members of the nature of the Lawsuit, the definition of the Settlement Class
  8   certified, the class claims and issues, the opportunity to enter an appearance through
  9   an attorney if the member so desires; the opportunity, the time, and manner for
 10   requesting exclusion from the Settlement Class, and the binding effect of a class
 11   judgment; (d) constituted due, adequate and sufficient notice to all persons entitled
 12   to notice; and (e) met all applicable requirements of Federal Rule of Civil
 13   Procedure 23, due process under the U.S. Constitution, and any other applicable
 14   law.
 15          6.    The Court hereby finds that all Settlement Class Members and all persons
 16   who fall within the definition of the Settlement Class have been adequately provided
 17   with an opportunity to exclude themselves from the Settlement Class by submitting a
 18   Request for Exclusion in conformance with the terms of the Settlement Agreement and
 19   this Court’s Preliminary Approval Order. All persons who submitted timely and valid
 20   Requests for Exclusion are not bound by this Final Order and Judgment. A list of those
 21   persons who submitted timely and valid Requests for Exclusion is attached hereto. All
 22   other persons who fall within the definition of the Settlement Class are Settlement Class
 23   Members and part of the Settlement Class, and shall be bound by this Final Order and
 24   Judgment and the Settlement Agreement.
 25          7.    The Court reaffirms that this Lawsuit is properly maintained as a class
 26   action, for settlement purposes only, pursuant to Federal Rules of Civil Procedure
 27   23(a) and 23(b)(3).
 28          8.    [Findings regarding class certification]

                                                -3-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 56 of 80 Page ID
                                  #:5850


  1         9.     The Court reaffirms its appointment of Plaintiff Donald M. Lusnak as
  2   Settlement Class Representative to represent the Settlement Class, and reaffirms its
  3   appointment of Settlement Class Counsel to represent the Settlement Class.
  4         10.     The Court finds that the Settlement Agreement warrants final
  5   approval pursuant to Rule 23(e)(2) because, the Court finds, the Settlement
  6   Agreement is fair, reasonable, and adequate and is in the best interest of the
  7   Settlement Class, after weighing the relevant considerations. First, the Court finds
  8   that Plaintiff and Settlement Class Counsel have adequately represented the
  9   Settlement Class, and will continue to do so through settlement implementation.
 10   Second, the proposed Settlement Agreement was reached as a result of arms-length
 11   negotiations through an experienced mediator, Eric Green of Resolutions LLC, and
 12   comes after years of litigation, significant discovery, and full briefing on class
 13   certification. Third, the Court finds that the relief proposed to be provided for the
 14   Settlement Class is fair, reasonable, and adequate, taking into account: (i) the costs,
 15   risks, and delay of trial and appeal; (ii) the effectiveness of the proposed method of
 16   distributing relief to the Settlement Class, which, under the Settlement Agreement,
 17   will occur via direct distribution without the need for Settlement Class Members to
 18   submit claims; and (iii) the terms of the requested award of attorneys’ fees and
 19   costs. Fourth, the Court finds that the Settlement Agreement treats Settlement
 20   Class Members equitably relative to each other. Under the terms of the Settlement
 21   Agreement, Settlement Class Members will be sent a settlement payment, which
 22   will be based on the unpaid escrow interest each of them is allegedly owed.
 23   Specifically, each Settlement Class Member will receive a minimum payment of
 24   $5.00, plus a portion of remaining settlement payment funds (after payment of
 25   attorney’s fees and costs, service award, and notice and administration costs) in
 26   amounts directly proportionate to the alleged unpaid escrow interest for their loan.
 27         11.    In granting final approval of the Settlement Agreement, the Court has
 28   also considered the factors that courts in this Circuit consider in evaluating

                                               -4-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 57 of 80 Page ID
                                  #:5851


  1   proposed class settlements, which overlap considerably with the factors to be
  2   considered under Rule 23(e)(2). See Churchill Village LLC v. General Electric
  3   Corp., 361 F.3d 566, 575 (9th Cir. 2004).
  4         12.    [Address Churchill Village factors].
  5         13.    [Address any objections]. All timely objections submitted by
  6   Settlement Class Members have been fully considered by the Court and are
  7   overruled.
  8         14.    The Motion is hereby GRANTED, and the Settlement Agreement and
  9   its terms are hereby found to be and APPROVED as fair, reasonable, and adequate
 10   and in the best interest of the Settlement Class. The Parties and Settlement
 11   Administrator are directed to consummate and implement the Settlement
 12   Agreement in accordance with its terms, including distributing settlement payments
 13   to the Settlement Class Members and other disbursements from the Settlement
 14   Consideration as provided by the Settlement Agreement.
 15         15.    The Lawsuit is hereby dismissed with prejudice and without costs to
 16   any Party, other than as specified in the Settlement Agreement, this Final Order and
 17   Judgment, and any order(s) by this Court regarding Settlement Class Counsel’s
 18   motion for attorneys’ fees, expenses, and service award.
 19         16.    In consideration of the benefits provided under the Settlement
 20   Agreement, and for other good and valuable consideration set forth in the
 21   Settlement Agreement, each of the Settlement Class Members and Releasing Parties
 22   shall, by operation of this Final Order and Judgment, have fully, finally, and forever
 23   released, relinquished, acquitted, and discharged all Released Claims against all
 24   Released Parties in accordance with Section 3.8 of the Settlement, the terms of
 25   which section are incorporated herein by reference. The terms of the Settlement
 26   Agreement, which are incorporated by reference into this Order, shall have res
 27   judicata and other preclusive effects as to the Released Claims as against the
 28   Released Parties. The Released Parties may file the Settlement Agreement and/or

                                              -5-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 58 of 80 Page ID
                                  #:5852


  1   this Order in any other litigation to support a defense or counterclaim based on
  2   principles of res judicata, collateral estoppel, release, good-faith settlement,
  3   judgment bar or reduction, or any similar defense or counterclaim.
  4         17.    All Settlement Class Members and Releasing Parties have covenanted
  5   not to sue any Released Party with respect to any Released Claim and shall be
  6   permanently barred and enjoined from instituting, commencing, prosecuting,
  7   continuing, or asserting any Released Claim against any Released Party. This
  8   permanent bar and injunction is necessary to protect and effectuate the Settlement
  9   Agreement and this Order, and this Court’s authority to effectuate the Settlement,
 10   and is ordered in aid of this Court’s jurisdiction and to protect its judgments.
 11   Notwithstanding the foregoing, nothing in this Order and judgment shall preclude
 12   an action to enforce the terms of the Settlement Agreement.
 13         18.    Pursuant to the terms of the Settlement Agreement, Plaintiff,
 14   Settlement Class Counsel, Bank of America, and Bank of America’s Counsel have,
 15   and shall be deemed to have, released each other from any and all Claims relating
 16   in any way to any Party or counsel’s conduct in this Lawsuit, including but not
 17   limited to any Claims of abuse of process, malicious prosecution, or any other
 18   claims arising out of the institution, prosecution, assertion or resolution of this
 19   Lawsuit, including Claims for attorneys’ fees, costs of suit, or sanctions of any kind
 20   except as otherwise expressly set forth in Section 3.7 of the Settlement Agreement.
 21         19.    This Final Judgment and Order is the final, appealable judgment in the
 22   Lawsuit as to all Released Claims.
 23         20.    Without affecting the finality of this Final Order and Judgment in any
 24   way, this Court retains jurisdiction over (a) implementation of the Settlement
 25   Agreement and the terms of the Settlement Agreement; (b) Settlement Class
 26   Counsel’s motion for attorneys’ fees, expenses, and service award; (c) distribution
 27   of the Settlement Consideration, Settlement Class Counsel attorneys’ fees and
 28   expenses, and any Plaintiff service award; and (d) all other proceedings related to

                                               -6-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 59 of 80 Page ID
                                  #:5853


  1   the implementation, interpretation, validity, administration, consummation, and
  2   enforcement of the terms of the Settlement Agreement. The time to appeal from
  3   this Final Order and Judgment shall commence upon its entry.
  4         21.    In the event that the Settlement Agreement Effective Date does not
  5   occur, this Final Order and Judgment shall be rendered null and void and shall be
  6   vacated, nunc pro tunc, except insofar as expressly provided to the contrary in the
  7   Settlement Agreement, and without prejudice to the status quo ante rights of
  8   Plaintiff, Settlement Class Members, and Bank of America.
  9         22.    This Final Order and Judgment, the Preliminary Approval Order, the
 10   Settlement Agreement, and all negotiations, statements, agreements, and
 11   proceedings relating to the Settlement Agreement, and any matters arising in
 12   connection with settlement negotiations, proceedings, or agreements shall not
 13   constitute, be described as, construed as, offered or received against Bank of
 14   America or the other Released Parties as evidence or an admission of: (a) the truth
 15   of any fact alleged by Plaintiff in the Lawsuit; (b) any liability, negligence, fault, or
 16   wrongdoing of Bank of America or the Released Parties; or (c) that this Lawsuit or
 17   any other action may be properly certified as a class action for litigation, non-
 18   settlement purposes.
 19         23.    [To the extent this Order does not address Settlement Class Counsel’s
 20   motion for attorneys’ fees, expenses and service awards, such motion will be
 21   addressed in a separate order.]
 22         24.    Pursuant to Rule 54, the Court finds that there is no just reason for
 23   delay and expressly directs this Final Order and Judgment and immediate entry by
 24   the Clerk of the Court.
 25
 26
 27   IT IS SO ORDERED.
 28   DATED: ____________.

                                                -7-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 60 of 80 Page ID
                                  #:5854


  1
  2                                            ________________________
  3                                            Hon. George H. Wu
  4                                            United States District Judge
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         -8-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 61 of 80 Page ID
                                  #:5855




                                Exhibit C
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 62 of 80 Page ID
                                  #:5856


  1                  United States District Court for the Central District of California
  2

  3
       Notice of Proposed Class Action Settlement
                The Court authorized this notice. This is not a solicitation from a lawyer.
  4                    You are not being sued. Please do not contact the Court.
  5   1.     Background & Introduction
  6
             This notice summarizes your rights under the proposed settlement of a class action
  7   lawsuit, as described below. You are eligible to receive a payment if you are a member of the
      Settlement Class as set forth below.
  8
               The lawsuit concerns mortgages, for California 1- to 4-family residential properties, that
  9   were originated, acquired, or serviced by Bank of America. Some customers for these mortgages
 10   paid money in advance to be held by Bank of America in escrow or impound accounts for
      purposes relating to the property, such as the payment of property taxes or homeowners’
 11   insurance. The lawsuit alleges that California law requires payment of at least 2% interest per
      year on the balances held in these mortgage escrow accounts, and that Bank of America did not
 12   pay interest on certain mortgage escrow account balances in accordance with California law
      between July 2008 and December 2018. Bank of America denies that it did anything wrong, and
 13   further denies that any Settlement Class Member is entitled to any relief and, other than for
 14   settlement purposes, that this lawsuit is appropriate for certification as a class action. The parties
      in this lawsuit have agreed to a settlement to resolve this lawsuit on a class action basis, as
 15   described below.

 16          Any questions? Read below or visit www.EscrowInterestSettlement.com or call [#####]
      for more information.
 17

 18
      Your legal rights and options in this lawsuit
 19
      Your legal rights are affected, and you have a choice to make. Your options are explained here.
 20   Option 1:         If you do nothing and the settlement becomes final, you will be issued a
      Do nothing,       settlement payment if you are a Settlement Class Member. You will give up
 21
      receive           your right to bring your own lawsuit about the issues in this lawsuit. See
 22   payment, give     Questions 5-7, 11, 14 for details.
      up right to sue
 23
      Option 2:         If you exclude yourself from the Settlement Class (also called “opting out”),
 24   Opt out,          you will give up your right to receive a settlement payment, but will retain any
      receive no        rights you may have to bring your own lawsuit about the issues in this lawsuit.
 25   payment,          See Question 12 for more information. The deadline to exclude yourself is
 26   retain right to   [DATE].
      sue
 27
      Option 3:         If you do not exclude yourself from the Settlement Class, you may object to, or
 28   Object or         comment on, the settlement and/or Settlement Class Counsel’s request for
                                                       -1-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 63 of 80 Page ID
                                  #:5857


  1   Comment           attorneys’ fees, expenses, and a service award to the plaintiff who brought this
                        lawsuit on behalf of the Settlement class. See Question 13 for more
  2                     information. The deadline for submitting objections or comments is [DATE]
  3
                       Basic information about the class action
  4
      2.     What is this lawsuit about?
  5
             The lawsuit concerns escrow accounts in connection with mortgages, for California 1- to
  6
      4-family residential properties, that were originated, acquired, or serviced by Bank of America.
  7   Some customers for these mortgages paid money in advance to be held by Bank of America in
      escrow or impound accounts for purposes relating to the property, such as the payment of
  8   property taxes or homeowners’ insurance. The lawsuit alleges that California law requires
      payment of at least 2% interest per year on the balances held in these mortgage escrow accounts,
  9   and that Bank of America did not pay interest on certain mortgage escrow account balances in
      accordance with California law between July 2008 and December 2018.
 10
              Plaintiff Donald Lusnak filed a class action lawsuit against Bank of America about these
 11   issues. The complaint in this case is available at www.EscrowInterestSettlement.com. Bank of
 12   America denies that it did anything wrong.
             Plaintiff and Bank of America have now agreed to a settlement to resolve this lawsuit, as
 13
      described below. The Court has not decided whether Plaintiff or Bank of America is correct. By
 14   agreeing to the settlement, neither Bank of America nor Plaintiff make any admissions regarding
      the merits of the allegations, claims, or defenses in this case.
 15
              The United States District Court for the Central District of California is overseeing this
 16   class action lawsuit. The lawsuit is known as Lusnak v. Bank of America, Case No. 2:14-CV-
      01855-GW-GJSx.
 17

 18   3.     Why is this a class action?
              In a class action, one or more people sue on behalf of themselves and other people with
 19
      similar claims. All of these people together make up the Settlement Class and are Settlement
 20   Class Members. One court resolves the issues for all Settlement Class Members, except for those
      who exclude themselves from the Settlement Class.
 21

 22   4.     Who is in the Settlement Class?
             The “Settlement Class” is defined as:
 23
               All mortgage loan customers of Bank of America—including any customers whose loans
 24   were originated by Bank of America, whose loans Bank of America later acquired an ownership
      interest in, or whose loans Bank of America serviced—whose mortgage loan is for a one- to four-
 25   family residence located in California, and who paid Bank of America money in advance for
 26   payment of taxes and assessments on the property, for insurance, or for other purposes relating to
      the property, and did not receive at least 2 percent simple interest per annum on the amounts so
 27   held by Bank of America from July 1, 2008 to December 31, 2018. “Bank of America” as used
      in this definition includes Bank of America Corp., Bank of America, N.A., and their subsidiaries
 28
                                                      -2-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 64 of 80 Page ID
                                  #:5858


  1   or predecessors.
  2          If you received a notice of this settlement in the mail or by email, Bank of America’s
      records indicate that you are in the Settlement Class.
  3
              People in the Settlement Class are called “Settlement Class Members.” Co-borrowers on
  4   a single mortgage are treated as a single Settlement Class Member.
  5
              The final Settlement Class will consist of all persons within the Settlement Class
  6   definition except for those individuals who submit timely and valid requests for exclusion by the
      deadline set by the Court. (See Question 12).
  7

  8                         Information about the Settlement
  9   5.     What are the terms of the proposed settlement?
              The complete terms of the proposed settlement are set forth in the Settlement Agreement,
 10   which is available at www.EscrowInterestSettlement.com. This notice provides only a summary
 11   of the terms of the settlement. The settlement benefits and obligations are summarized below.
      6.     What are the benefits of the proposed settlement?
 12
              If the settlement is approved and becomes final, Bank of America will pay thirty-five
 13   million dollars ($35,000,000.00) into a settlement fund. This money will be used to: (1) make
      settlement payments to Settlement Class Members, as described at Question 7; (2) pay the costs
 14
      of distributing notice and settlement payment checks to Settlement Class Members and other
 15   costs of administering the settlement; and (3) pay court-awarded attorneys’ fees and litigation
      expenses of the attorneys appointed by the Court to represent the Class (“Settlement Class
 16   Counsel”) and any service award granted to the Plaintiff.
 17        You do not need to file a claim or take any other action to receive a settlement
      payment.
 18
      7.     How will settlement payments be determined and sent?
 19
              If the settlement is approved and becomes final, each Settlement Class Member who does
 20   not exclude themselves from the Settlement Class will be issued a settlement payment.
      Settlement Class Members’ settlement payment amounts will be based on the alleged amount of
 21   unpaid interest owed on their mortgage escrow account balances for the period July 1, 2008
      through December 31, 2018. Specifically, each Settlement Class Member will get a minimum
 22
      payment of $5.00 plus a portion of the remaining settlement payment funds in amounts directly
 23   proportionate to the alleged unpaid escrow interest for their loan. In all, the average settlement
      payment amount is currently anticipated to be approximately $____, but your payment may be
 24   higher or lower depending on the balance(s) in your mortgage escrow account. The unpaid
      interest owed and the settlement payment amounts will be calculated based on Bank of America’s
 25   records by an expert selected by Settlement Class Counsel and appointed by the Court.
 26
             You do not need to file a claim or take any other action to receive a settlement
 27   payment. If the settlement is approved and becomes final, settlement payments will be sent
      by check.
 28
                                                     -3-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 65 of 80 Page ID
                                  #:5859


  1          For any settlement payment checks that are uncashed or deemed undeliverable by the
      Settlement Administrator, those amounts will be treated as unclaimed property of the
  2   corresponding Settlement Class Member, subject to applicable state unclaimed property
  3   procedures (the additional administrative costs of such unclaimed property process will be
      deducted from the unclaimed property amounts on a pro rata basis).
  4   8.     Will I receive interest going forward if my mortgage escrow account is still active?
  5         As of 2019, Bank of America is paying 2% interest per year on all Bank of America
      mortgage escrow account balances for 1- to 4-family residential property mortgages in California.
  6

  7                                 Your rights and options
  8   9.     What are my options?
  9           You do not need to do anything in order to receive the benefits of the settlement. If you
      are a Settlement Class Member and do nothing and the settlement is approved and becomes final,
 10   you will be issued a settlement payment as described in Question 7. In exchange you will give up
 11   your right to bring your own lawsuit against Bank of America about the issues in this lawsuit.
               You may exclude yourself from the Settlement Class (sometimes referred to as “opting
 12   out”) by following the steps described in Question 12. If you exclude yourself, you will give up
 13   your right to receive a settlement payment but will retain any right you may have to sue Bank of
      America about the issues in this lawsuit. If you do not exclude yourself, you may object to or
 14   comment on the settlement and/or or to Settlement Class Counsel’s request for attorneys’ fees,
      litigation expenses, and service award (see Question 13). If you exclude yourself, you may not
 15   object. You do not need to object or comment in order to receive a settlement payment.
 16
      10.    How do I stay in the Settlement Class?
 17          You do not need to do anything to stay in the Settlement Class. If you are within the
 18   Settlement Class definition and you do not exclude yourself, you will remain in the Settlement
      Class and, if the settlement becomes final, you will be issued a settlement payment.
 19   11.    What happens if I do nothing?
 20          By doing nothing, you are staying in the Settlement Class. If the settlement is approved
      and becomes final, you will be issued a settlement payment. You will not be able to sue Bank of
 21   America about the issues in this lawsuit. You will also be legally bound by all of the orders that
 22   the Court issues and judgments the Court makes in this class action.
      12.    How do I exclude myself from the Settlement Class?
 23
             To exclude yourself from the Settlement Class, you must mail a written request for
 24   exclusion to:
 25
                                  [SETTLEMENT ADMINISTRATOR P.O. BOX]
 26
            To be effective, your request for exclusion must be postmarked no later than [DATE],
 27   and must include the following information:

 28
                                                     -4-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 66 of 80 Page ID
                                  #:5860


  1   (a) your full name, telephone number, mailing address, and email address;
      (b) a clear statement that you wish to be excluded from the Settlement Class;
  2   (c) the name and case number of the Lawsuit: “Lusnak v. Bank of America, N.A., Case No. 2:14-
  3   CV-1855”; and
      (d) your signature or the signature of an individual authorized to act on your behalf.
  4
              Requests for exclusion must be specific to individual Settlement Class Members, and
  5   Settlement Class Members cannot request exclusion as a class or group. Any request for
      exclusion from a Settlement Class Member that is a co-borrower on a mortgage must be signed
  6   by all co-borrowers on that mortgage.
  7
      13.    How do I object or comment?
  8
              If you are a Settlement Class Member, and have not excluded yourself from the
  9   Settlement Class, you can comment on or object to the settlement, Settlement Class Counsel’s
      request for attorneys’ fees and litigation expenses, and/or the request for a service award for
 10
      Plaintiff. To object or comment, you must send a written objection/comment including the
 11   following:

 12   (a) the name and case number of this Lawsuit: “Lusnak v. Bank of America, N.A., Case No. 2:14-
      CV-1855”;
 13   (b) your full name, mailing address, telephone number, and email address;
      (c) your signature or the signature of an individual authorized to act on your behalf;
 14
      (d) a description of the specific reasons for your objection;
 15   (e) the name, address, bar number and telephone number of your attorney if you are represented
      by an attorney; and
 16   (f) a statement about whether or not you intend to appear at the Final Approval Hearing either in
      person or through an attorney.
 17

 18          To be considered by the Court, your comment or objection must be filed or mailed to the
      Clerk of Court, and mailed to the Settlement Administrator, filed/postmarked no later than
 19   [DATE], at the following addresses:

 20                       THE COURT                            SETTLEMENT ADMINISTRATOR
             Clerk of the Court                                 [SETTLEMENT
 21          USDC for the Central District of California    ADMINISTRATOR ADDRESS]
 22          350 West 1st Street
             Los Angeles, CA, 90012
 23
             You have the right to consult with your own attorney, at your own expense, before
 24   deciding how best to proceed.
 25   14.    What claims will be released by this Settlement?
 26          If you are in the Settlement Class definition and do not exclude yourself from the
 27   Settlement Class, and the settlement is approved and becomes final, the settlement will be legally
      binding on you. In exchange for the settlement benefits, you will release all claims against Bank
 28   of America and its affiliates about the issues in this Lawsuit regarding Bank of America’s alleged
                                                     -5-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 67 of 80 Page ID
                                  #:5861


  1   failure to pay interest on funds held in mortgage escrow accounts for 1-4 family residences
      located in California. You also covenant and agree that you will not take any step whatsoever to
  2   commence, institute, continue, pursue, maintain, or prosecute any claims about the issues in this
  3   Lawsuit against Bank of America and its affiliates. The Settlement Agreement, available at
      www.EscrowInterestSettlement.com, describes the claims you are releasing (giving up) by
  4   staying in the Settlement Class (called “Released Claims”). These Released Claims are any
      claims, related to 1-4 family residences located in California, which the Plaintiff or any
  5   Settlement Class Member ever had, now have, or may have in the future, arising out of or in any
      way relating to conduct that occurred as of the date of the Settlement Agreement relating to (a)
  6   any alleged failure to pay interest on funds held in mortgage escrow accounts; (b) any acts or
  7   omissions that were raised or could have been raised in the Lawsuit regarding non-payment of
      interest on funds held in mortgage escrow accounts; or (c) any claim related in any way to any
  8   claimed violation of 15 U.S.C. § 1639d(g)(3) or California Civil Code § 2954.8(a).

  9
      15.    Do I have a lawyer in this class action?
 10          Yes. The Court has appointed the following attorneys and law firms to represent the
 11   Settlement Class Members. Together, these lawyers are called “Settlement Class Counsel”:

 12          Richard D. McCune
             Elaine Kusel
 13          McCune Wright Arevalo, LLP
             3281 East Guasti Road, Suite 100
 14          Ontario, CA 91761
 15          (909) 557-1250

 16          Roger N. Heller
             Michael W. Sobol
 17          Lieff Cabraser Heimann & Bernstein LLP
             275 Battery Street, 29th Floor
 18
             San Francisco, CA 94111
 19          (415) 956-1000

 20           You do not have to pay Settlement Class Counsel for their time or expenses incurred in
      this case out of your pocket. Instead, Settlement Class Counsel will petition the Court for an
 21   award of their fees and expenses; any amount awarded will be paid from the Settlement Fund.
 22           The Court has also appointed Plaintiff Donald Lusnak as class representative to represent
 23   the Settlement Class.

 24   16.    How will the lawyers be paid?
 25           Settlement Class Counsel (see Question 15) will file a motion on or before [DATE] asking
      the Court to award them attorneys’ fees and reimbursement of litigation expenses up to a total of
 26   $8.75 million (which is 25% of the $35 million Settlement Fund). The attorneys’ fees and
 27   expenses awarded by the Court will be the only payment to Settlement Class Counsel for their
      efforts in achieving the settlement and for their risk in undertaking this representation on a wholly
 28   contingent basis. In addition, Settlement Class Counsel will ask the Court on or before [DATE] to
                                                      -6-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 68 of 80 Page ID
                                  #:5862


  1   award the Plaintiff representing the Settlement Class a service award of $10,000 to compensate
      him for his efforts and commitment on behalf of the Settlement Class in this lawsuit.
  2
              The Court will determine the amount of attorneys’ fees, expenses, and service award to
  3
      award. Settlement Class Counsel’s application for attorneys’ fees, expenses, and service award
  4   will be available at www.EscrowInterestSettlement.com when it is filed.

  5
      17.    Should I hire my own lawyer for this case?
  6          You do not need to hire your own lawyer because Settlement Class Counsel represents
  7   you and the other members of the Settlement Class already. However, you have the right to hire
      your own lawyer. If you want your own lawyer separate from Settlement Class Counsel, you will
  8   have to pay that lawyer.

  9
                         The Court’s Final Approval Hearing
 10

 11   18.    When and where will the Court decide whether to approve the settlement?
              The Court will hold a Final Approval Hearing at __:__ a.m. on _____________________,
 12   in the United States District Court for the Central District of California, Courtroom 9D, 350 West
 13   1st Street, Los Angeles, CA, 90012. The hearing may be moved to a different date or time
      without additional notice. Please check www.EscrowInterestSettlement.com for updates or
 14   changes.

 15          At the Final Approval Hearing, the Court will consider whether the settlement is fair,
      reasonable and adequate. The Court will also consider Settlement Class Counsel’s application for
 16   attorneys’ fees, expenses, and service award. If there are objections, the Court will consider
 17   them. After the hearing, the Court will decide whether to approve the settlement. We do not
      know how long these decisions will take.
 18
      19.    Do I have to come to the hearing?
 19
             No. Settlement Class Counsel will answer questions the Court may have. But, you are
 20   welcome to come at your own expense. If you submit an objection, you do not have to come to
      the Court to talk about it. So long as you submitted your written objection on time, the Court will
 21
      consider it. You may also pay your own lawyer to attend, but it is not necessary.
 22

 23   20.    May I speak at the hearing?
 24          You may ask the Court for permission to speak at the Final Approval Hearing. You
      cannot speak at the hearing if you exclude yourself from the Settlement Class.
 25

 26                               Getting more information
 27   21.    Where can I get more information?

 28          More information can be found at www.EscrowInterestSettlement.com. That website

                                                     -7-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 69 of 80 Page ID
                                  #:5863


  1   includes important case deadlines, links to case documents including the full Settlement
      Agreement and the complaint in this lawsuit, and other information about the lawsuit and the
  2   settlement. You can also get more information by calling [######], or by calling Settlement
  3   Class Counsel at [#####].

  4
             PLEASE DO NOT CONTACT THE COURT
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                    -8-
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 70 of 80 Page ID
                                  #:5864




                                Exhibit D
 Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 71 of 80 Page ID
                                   #:5865



        LEGAL NOTICE BY ORDER OF THE UNITED STATES
        DISTRICT COURT FOR THE CENTRAL DISTRICT OF
                        CALIFORNIA

          A federal court authorized this notice. This is not a
          solicitation from a lawyer. You are not being sued.

        IF YOU HAVE OR HAD AN ESCROW ACCOUNT IN
      CONNECTION WITH A MORTGAGE LOAN FOR A 1- TO
       4-FAMILY RESIDENCE IN CALIFORNIA AND YOUR
     LOAN WAS ORIGINATED, ACQUIRED, OR SERVICED BY
     BANK OF AMERICA, YOU COULD GET A PAYMENT FROM
       A CLASS ACTION SETTLEMENT, AND YOUR LEGAL
      RIGHTS COULD BE AFFECTED BY THAT SETTLEMENT.

         You do not need to take any action to receive a
              payment. Read this notice and visit
          www.EscrowInterestSettlement.com or call
               [######] for more information.

                  Para ver este aviso en español, visite
                  www.EscrowInterestSettlement.com

What is this notice about? A proposed settlement has been reached
in a class action lawsuit. The lawsuit claimed that Bank of America did
not pay interest on certain California mortgage escrow balances in
accordance with California law. Bank of America denies that it did
anything wrong. The settlement, if approved, resolves the case and
provides benefits to Settlement Class Members who do not exclude
themselves from the Settlement Class.

Who is included? The “Settlement Class” consists of those persons
who (a) have or had a mortgage loan for a 1- to 4-family residence in
California, (b) their loan was originated, acquired, or serviced by Bank
of America, (c) they paid money in advance for purposes relating to
the property (such as for property taxes or insurance) that Bank of
America held in an escrow or impound account, and (d) they did not
 Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 72 of 80 Page ID
                                   #:5866



receive at least 2% interest per year on the balances in that account
between July 1, 2008 and December 31, 2018. If you received this
notice by email, Bank of America’s records indicate that you are a
Settlement Class Member.

What can I get? Under the proposed settlement, Bank of America will
pay $35 million into a settlement fund, which will cover settlement
payments for Settlement Class Members, attorneys’ fees and expenses,
administrative costs and any Plaintiff service award. If the settlement is
approved and becomes final, each Settlement Class Member will receive
a settlement payment from that fund. The average settlement payment
amount is currently anticipated to be approximately $____, but your
payment may be higher or lower depending on the balance(s) in your
mortgage escrow account. Specifically, each Settlement Class Member
will get a minimum payment of $5.00, plus a portion of the remaining
settlement payment funds in amounts directly proportionate to the
alleged amount of unpaid interest owed on their mortgage escrow
account balances.

You do not need to file a claim or take any other action to receive
a settlement payment.        If the settlement is approved and
becomes final, payments will be sent by check.

What are my options? You can do nothing, receive a payment if the
settlement becomes final, and give up the right to sue Bank of America
about the issues in this lawsuit. You can exclude yourself, receive no
payment under this settlement, and retain any right you have to sue
Bank of America about the issues in this lawsuit. To exclude yourself,
you must mail a signed, written request for exclusion, postmarked no
later than [DATE], to: [SETTLEMENT ADMINISTRATOR ADDRESS]. If
you do not exclude yourself, and the Court approves the settlement,
you will be bound by the Court’s orders and judgments and will release
your claims relating to this lawsuit. Requests for exclusion must be
specific to individual Settlement Class Members, and Settlement Class
Members cannot request exclusion as a class or group. Any request
for exclusion from a Settlement Class Member that is a co-borrower on
a mortgage must be signed by all co-borrowers on that mortgage. If
you do not exclude yourself, you can object to or comment on the
settlement and/or Settlement Class Counsel’s request for attorneys’
 Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 73 of 80 Page ID
                                   #:5867



fees, expenses, and a service award to the plaintiff who brought this
case on behalf of the Settlement Class. To object, you must submit a
signed, written objection to the Court and the Settlement
Administrator by no later than [DATE] and your objection must
include         the          information        described          at
www.EscrowInterestSettlement.com.        For more information, visit
www.EscrowInterestSettlement.com.

What happens next? The Court will hold a hearing on [DATE,
TIME], at the United States District Court for the Central District of
California, Courtroom 9D, 350 West 1st Street, Los Angeles, CA,
90012, to decide whether to approve the settlement, how much
attorneys’ fees and expenses to award the attorneys who worked
representing the Settlement Class (up to $8.75 million to be paid from
the $35 million settlement fund), and whether to award a service
award of up to $10,000 to the plaintiff who brought this case on behalf
of the Settlement Class. You or your attorney may ask permission to
speak at the hearing at your own cost. The date and time of this
hearing may change without further notice. Please check
www.EscrowInterestSettlement.com for updates.

Who represents me? The Court has appointed the law firms of
McCune Wright Arevalo, LLP and Lieff Cabraser Heimann & Bernstein,
LLP to represent the Settlement Class. Together, these lawyers are
called Settlement Class Counsel. You do not need to pay these lawyers
out of your pocket; instead these lawyers will apply for compensation
out of the settlement fund. If you want to be represented by your own
lawyer, you may hire one at your own expense.

How do I get more information? For more information, including to
view copies of case documents including a detailed long-form notice,
the full settlement agreement, the complaint in the lawsuit, and
Settlement Class Counsel’s attorneys’ fees and service award motion
(once it is filed), visit www.EscrowInterestSettlement.com, call
[########], or contact Settlement Class Counsel at [#######].

               PLEASE DO NOT CONTACT THE COURT
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 74 of 80 Page ID
                                  #:5868




                               Exhibit E
   Bank of America Escrow Interest Settlement
e 2:14-cv-01855-GW-GJS
   c/o [Settlement Administrator]
                                      Document 112-1 Filed 12/27/19 Page PRE-SORTED
                                                                         75 of 80 Pag
                                                                         FIRST-CLASS
   [PO Box XXXXX]                             #:5869                         MAIL
   [Address]                                                                                AUTO
                                                                                       U.S. POSTAGE
   LEGAL NOTICE BY ORDER OF THE UNITED STATES DISTRICT COURT                                PAID
   FOR THE CENTRAL DISTRICT OF CALIFORNIA
   A federal court authorized this notice. This is not a solicitation from a lawyer.


   IF YOU HAVE OR HAD AN ESCROW ACCOUNT IN CONNECTION WITH A MORTGAGE LOAN FOR A
    1- TO 4-FAMILY RESIDENCE IN CALIFORNIA AND YOUR LOAN WAS ORIGINATED, ACQUIRED,
      OR SERVICED BY BANK OF AMERICA, YOU COULD GET A PAYMENT FROM A CLASS ACTION
        SETTLEMENT, AND YOUR LEGAL RIGHTS COULD BE AFFECTED BY THAT SETTLEMENT.

                      You do not need to take any action to receive a payment.
        Read this notice and visit www.EscrowInterestSettlement.com for more information.


    www.EscrowInterestSettlement.com                      Unique ID: <MAILER ID>
     Questions? Call [#########]                          <IMB>
                                                          <Name>
                                                          <Address1>
     Para ver este aviso en español, visite               <Address2>
     www.EscrowInterestSettlement.com                     <City>, <State> <Zip>
                                                          <Country>
   What is this notice about? A Document
e 2:14-cv-01855-GW-GJS                proposed settlement
                                                    112-1has Filed
                                                               been reached
                                                                       12/27/19in a class
                                                                                      Pageaction
                                                                                               76lawsuit.
                                                                                                   of 80ThePag
   lawsuit claimed that Bank of America did not pay interest on certain California mortgage escrow balances
                                                   #:5870
   in accordance with California law. Bank of America  denies that it did anything wrong. The settlement, if
    approved, resolves the case and provides benefits to Settlement Class Members who do not exclude
    themselves from the Settlement Class.
    Who is included? The “Settlement Class” consists of those persons who (a) have or had a mortgage
    loan for a 1- to 4-family residence in California, (b) their loan was originated, acquired, or serviced by
    Bank of America, (c) they paid money in advance for purposes relating to the property (such as for
    property taxes or insurance) that Bank of America held in an escrow or impound account, and (d) they did
    not receive at least 2% interest per year on the balances in that account between July 1, 2008 and
    December 31, 2018. If you received this notice by mail, Bank of America’s records indicate that you are a
    Settlement Class Member.
    What can I get? Under the proposed settlement, Bank of America will pay $35 million into a settlement fund,
    which will cover settlement payments for Settlement Class Members, attorneys’ fees and expenses,
    administrative costs and any Plaintiff service award. If the settlement is approved and becomes final, each
    Settlement Class Member will receive a settlement payment from that fund. The average settlement payment
    amount is currently anticipated to be approximately $____, but your payment may be higher or lower
    depending on the balance(s) in your mortgage escrow account. Specifically, each Settlement Class Member will
    get a minimum payment of $5.00, plus a portion of the remaining settlement payment funds in amounts
    directly proportionate to the alleged amount of unpaid interest owed on their mortgage escrow account
    balances.
    You do not need to file a claim or take any other action to receive a settlement payment. If the
    settlement is approved and becomes final, payments will be sent by check.
    What are my options? You can do nothing, receive a payment if the settlement becomes final, and give
    up the right to sue Bank of America about the issues in this lawsuit. You can exclude yourself, receive no
    payment under this settlement, and retain any right you have to sue Bank of America about the issues in
    this lawsuit. To exclude yourself, you must mail a signed, written request for exclusion, postmarked no
    later than [DATE], to: [SETTLEMENT ADMINISTRATOR ADDRESS]. If you do not exclude yourself, and
    the Court approves the settlement, you will be bound by the Court’s orders and judgments and will
   release your claims relating to this
e 2:14-cv-01855-GW-GJS                    lawsuit. 112-1
                                    Document        Requests for exclusion
                                                             Filed         must bePage
                                                                     12/27/19       specific77
                                                                                             to of
                                                                                                 individual
                                                                                                   80 Pag
   Settlement Class Members, and Settlement Class Members cannot request exclusion as a class or group.
                                                   #:5871
   Any request for exclusion from a Settlement Class Member that is a co-borrower on a mortgage must be
    signed by all co-borrowers on that mortgage. If you do not exclude yourself, you can object to or
    comment on the settlement and/or Settlement Class Counsel’s request for attorneys’ fees, expenses, and
    a service award to the plaintiff who brought this case on behalf of the Settlement Class. To object, you
    must submit a signed, written objection to the Court and the Settlement Administrator by no later than
    [DATE]      and      your      objection   must       include    the     information     described    at
    www.EscrowInterestSettlement.com. For more information, visit www.EscrowInterestSettlement.com.
    What happens next? The Court will hold a hearing on [DATE, TIME], at the United States District
    Court for the Central District of California, Courtroom 9D, 350 West 1st Street, Los Angeles, CA, 90012,
    to decide whether to approve the settlement, how much attorneys’ fees and expenses to award the
    attorneys who worked representing the Settlement Class (up to $8.75 million to be paid from the $35
    million settlement fund), and whether to award a service award of up to $10,000 to the plaintiff who
    brought this case on behalf of the Settlement Class. You or your attorney may ask permission to speak at
    the hearing at your own cost. The date and time of this hearing may change without further notice. Please
    check www.EscrowInterestSettlement.com for updates.
    Who represents me? The Court has appointed the law firms of McCune Wright Arevalo, LLP and Lieff
    Cabraser Heimann & Bernstein, LLP to represent the Settlement Class. Together, these lawyers are called
    Settlement Class Counsel. You do not need to pay these lawyers out of your pocket; instead these lawyers
    will apply for compensation out of the settlement fund. If you want to be represented by your own lawyer,
    you may hire one at your own expense.
    How do I get more information? For more information, including to view copies         of case documents
    including a detailed long-form notice, the full settlement agreement, the complaint   in the lawsuit, and
    Settlement Class Counsel’s attorneys’ fees and service award motion (once              it is filed), visit
    www.EscrowInterestSettlement.com, call [########], or contact Settlement               Class Counsel at
    [########]. PLEASE DO NOT CONTACT THE COURT
Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 78 of 80 Page ID
                                  #:5872




                                Exhibit F
                     Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 79 of 80 Page ID
                                                       #:5873




                                               LEGAL NOTICE
                                    A federal court authorized this notice.
                                   This is not a solicitation from a lawyer.
      IF YOU HAVE OR HAD AN ESCROW ACCOUNT IN CONNECTION WITH A MORTGAGE LOAN FOR A 1- TO 4-
       FAMILY RESIDENCE IN CALIFORNIA AND YOUR LOAN WAS ORIGINATED, ACQUIRED, OR SERVICED BY
      BANK OF AMERICA, YOU COULD GET A PAYMENT FROM A CLASS ACTION SETTLEMENT, AND YOUR LEGAL
                            RIGHTS COULD BE AFFECTED BY THAT SETTLEMENT.

        You do not need to take any action to receive a payment. If the settlement is approved and becomes
                         final, Settlement Class Members will be sent settlement payments.
       Read this notice and visit www.EscrowInterestSettlement.com or call [######] for more information.

                                              Para ver este aviso en español, visite
                                              www.EscrowInterestSettlement.com

What is this notice about? A proposed settlement has been reached in a class action lawsuit. The lawsuit claimed that Bank of
America did not pay interest on certain California mortgage escrow balances in accordance with California law. Bank of America
denies that it did anything wrong. The settlement, if approved, resolves the case and provides benefits to Settlement Class
Members who do not exclude themselves from the Settlement Class.
Who is included? The “Settlement Class” consists of those persons who (a) have or had a mortgage loan for a 1- to 4-family
residence in California, (b) their loan was originated, acquired, or serviced by Bank of America, (c) they paid money in advance
for purposes relating to the property (such as for property taxes or insurance) that Bank of America held in an escrow or
impound account, and (d) they did not receive at least 2% interest per year on the balances in that account between July 1,
2008 and December 31, 2018.
What benefits does the settlement provide? Under the proposed settlement, Bank of America will pay $35 million into a
settlement fund, which will cover settlement payments for Settlement Class Members, attorneys’ fees and expenses, administrative
costs and any Plaintiff service award. If the settlement is approved and becomes final, each Settlement Class Member will receive a
settlement payment from that fund. The average settlement payment amount is currently anticipated to be approximately $____,
but payments may be higher or lower depending on the balance(s) in each Settlement Class Member’s mortgage escrow account.
Specifically, each Settlement Class Member will get a minimum payment of $5.00, plus a portion of the remaining settlement
payment funds in amounts directly proportionate to the alleged amount of unpaid interest owed on their mortgage escrow account
balances.
                     Case 2:14-cv-01855-GW-GJS Document 112-1 Filed 12/27/19 Page 80 of 80 Page ID
                                                       #:5874




You do not need to file a claim or take any other action to receive a settlement payment. If the settlement is approved
and becomes final, payments to Settlement Class Members will be sent by check.
What are the options? You can do nothing, and if you are a Settlement Class Member and the settlement becomes final you
will be sent a settlement payment and you will give up the right to sue Bank of America about the issues in this lawsuit. If you
are within the Settlement Class definition (see above), you can exclude yourself, receive no payment under this settlement, and
retain any right you have to sue Bank of America about the issues in this lawsuit. To exclude yourself, you must mail a signed,
written request for exclusion, postmarked no later than [DATE], to: [SETTLEMENT ADMINISTRATOR ADDRESS]. If you are in
the Settlement Class definition and do not exclude yourself, and the Court approves the settlement, you will be bound by the
Court’s orders and judgments and will release your claims relating to this lawsuit. Requests for exclusion must be specific to
individual Settlement Class Members, and Settlement Class Members cannot request exclusion as a class or group. Any request
for exclusion from a Settlement Class Member that is a co-borrower on a mortgage must be signed by all co-borrowers on that
mortgage. If you are a Settlement Class Member and you do not exclude yourself, you can object to or comment on the
settlement and/or Settlement Class Counsel’s request for attorneys’ fees, expenses, and a service award to the plaintiff who
brought this case on behalf of the Settlement Class. For more information, visit www.EscrowInterestSettlement.com.
What happens next? The Court will hold a hearing on [DATE, TIME], at the United States District Court for the Central District
of California, Courtroom 9D, 350 West 1st Street, Los Angeles, CA, 90012, to decide whether to approve the settlement, how
much attorneys’ fees and expenses to award the attorneys who worked representing the Settlement Class (up to $8.75 million to
be paid from the $35 million settlement fund), and whether to award a service award of up to $10,000 to the plaintiff who
brought this case on behalf of the Settlement Class. If you are a Settlement Class Member, you or your attorney may ask
permission to speak at the hearing at your own cost. The date and time of this hearing may change without further notice.
Please check www.EscrowInterestSettlement.com for updates.
Who represents the Settlement Class? The Court has appointed the law firms of McCune Wright Arevalo, LLP and Lieff Cabraser
Heimann & Bernstein, LLP to represent the Settlement Class. Together, these lawyers are called Settlement Class Counsel.
Settlement Class Members do not need to pay these lawyers out of their pocket; instead these lawyers will apply for compensation
out of the settlement fund. If you are a Settlement Class Member and want to be represented by your own lawyer, you may hire
one at your own expense.
How do I get more information? For more information, including to view copies of case documents including a detailed long-
form notice, the full settlement agreement, the complaint in the lawsuit, and Settlement Class Counsel’s attorneys’ fees and
service award motion (once it is filed), visit www.EscrowInterestSettlement.com or call [########].
                                               PLEASE DO NOT CONTACT THE COURT
